Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19 1 of 51 PagelD #: 8

Exhibit A
Biss dutta NMINB Ae

Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19 2 of 51 PagelD #: 9

Unit # 2355 — Greenville, Mississippi

LEASE AGREEMENT

THIS LEASE AGREEMENT is made and entered into as of January 'Z¥__, 2006, by and
between;

() ALLEN ERNEST HOM, as trustee of the Allen Ermest Hom
Trust, wt/d August 19, 1992, with its principal office and place of business
at 1721 Lido Lane, Huntington Beach, Galitormia 92647 (the “Onginal
Landlord”), anid

(i) SHONEY’S, LLC, a Tennessee imited lability company, with a
mailing address of 1717 Elm Hill Pike, Suite B-1, Nashville, Tennessee
37210, Attn: Real Estate (the “Original Tenant”).

WITNESSETH:

Landlord (as hereafter defined) leases to Tenait (as hereafter defined), for the purpose of
operating a Shoney's Restaurant and for no other use or purpose whatsoever (except as may be:
permitted in this Lease (as hereafter defined)) and subject to the terms and conditions of the Rest
Addendum attached hereto, and Tenant rents from Landlord the following (the “Premises”): the
real property located at 2771 Highway 82 East, Greenville, Mississippi, and being more
particularly described in Exhibit “A” attached hereto and miade a part hereof (the “Land”),
together with (i) all rights, privilegas, easements, servitudes, rights-of-way and appurtenances:
belonging or appurtenant to the Land (the “Appurtenant Interests”), and (ii) all buildings, fixtures.
and other improvements now or hereafter located on the Land and all right, title and interest of
Landlord in anid to any improvements used in connection with or necessary for the exercise of
the Appurtenant Interests,

The following additional stipulations are hereby declared to be covenants of this Lease
and shail, unless otherwise expressly stated, be applicable at all times throughout the term of this
Lease-and any extension or renewal thereat:

1. DEFINITIONS

In addition to the defined terms appearing elsewhere in this Lease, for purposes of this
Lease, the following terms shal! have the definitions aseribed to them as follows:

“Alteration Amount” sha! mean an amount equal to Severity Five Thousand and No/100
Dollars ($75,000.00), provided, however, commencing at the end of the fifth (5") Lease. Year (as
hereafter defined), and on each fifth (sy anniversary of such date thereafter during the term of
this Lease (and any extension or renewal thereof), such amount shall beinereased by an amount
equal to ten percent (10%) of the Alteration Amount in effect for the immediately preceding
Lease Year. ,

DALLAS 74264 [v2 56093-0000!
eaguchaidabieastc. 1s

Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19 3 of 51 PagelD #: 10

“Annual Rent Commencement Date” shall be January , 2006.
“Effective Date” shall mean the date set forth at the beginning of this Lease Agreement,
“Landlord” shall mean Original Landlord and its snecessors and assigns;

Tease” shall mean this Lease Apreement and all amendments hereto, if any, entered into
from time to time hereafter, together with the Rent Addendum and exhibits attached hereto,

“Tease Year” shall mean a fiscal period beginning on the Annual Kent Commencement
Date (and each anniversary thereof) and expiring on the last day preceding the next annual
anniversary of the Annual Rent Commencement Date. In the event the Annual Rent
Cormmencement Date ig not the first (1st) day of a calendar month, then the first Lease Year shall
commence on the first (Ist) day of the calendar month following the Annual Rent
Commencement Date and each subsequent Lease Year shall comtmence on the annual
anniversary of the commencement date of the first Lease Year.

“Material Taking” shall mean a Taking of the whole of the Land or a Talking of any
portion of the Premises that will: (i) result in the loss of any material portion of the building
located on the Land; (ii) materially inypair access to the Land in Tenant's reasonable judgment;
(iif) result in the loss of any drive-thru customer service facility.on the Land; or (iv) otherwise
result in the permanent closure or rernoval of a portion of the improvements (including the loys
of parking spacas) located an the Premises so as to render uneconomical the continued use of the
Land (or the remainder thereof) for Tenant's restaurant operations,

“Rent” shall mean the rent payable undér this Lease as set forth in the Rent Addendum
attached hereto and incorporated herein, and shall include Annual Rent (as defined in the Rent
Addendum), together with al! other items described in this Lease as “additional rent”.

“Taking” shall mean a taking of all or any part of the Premises for any public or quasi-
public use under any governmental law, ordinance, regulation or right of eminent domain, or sale
to the condemning authority under threat of condemuation or by’ agreement between Landlord
and/or Tenant and those authorized to exercise such right under threat of condemnation.

*Tenant” shall mean Original Tenant and its successors and any assignee theteof pursuant
to an assignment under Paragraph 15 hereof.

dy ‘TERM AND RENT

(a) Term. The term of this Lease shall begin on the Effective Date and shail expire
on January , 2026 (the “Termination Date”), unless previously terminated or renswed or
extended as provided herein.

(b) Rent, Rent shall be due and payable as provided in the Rent Addendum attached
hereto and incorporated herein,

Puga 2 .
DALLAS 74264 | v2 36043-0000]
eum Unt ier a pmemtcp wanes

Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19 4 of 51 PagelID #: 11

Poge3

ALTERATIONS AND IMPROVEMENTS. INVESTMENT TAX CREDIT,

 

fa)  AUerations and Improvements,

(i} Tenant’s Property. Tenant-shall be permitted to install, use on and about,
and remove from the Premises at any time and from time to time. all trade fixtures and
other personal property (exclusive of lighting, electrical, and heating and air conditioning
improvements) which are not a component of the building located or ta be located on ths
Land (collectively, the “Tenant's Property”), all of which at all times shall remain the
property of Tenant with the right of removal (subject to Paragraph 3(d) below) at the
expiration or termination of this Lease. Tenant’s Property shall include: (1) removable
decor items and office éyuipment; (2) building lettering, signs, sign posts and sign
Standards; (3) unattached food and customer service equipment; and (4) food and
customer service equipment attached to the building by bolts and sctews and/or by utility
connections, including, without limitation, walk-in reftigerators and freezers, remote
refrigeration systems, exhaust.systems and hoods and water heaters.

(i) Subsequent Improvements, Tenant shal] also have the right to make any
additions, alterations, changes and improvements, structural and noxistructural, including,
without limitation, construction of additional buildings and additions ta the then existing
buildings, as Tenarit shall desite; provided, however, (v) Tenant shall submit plans of ail
materia! changes to Landlord at least thirty (30) days in advance of the proposed
construction date, which plans shall be subject to Landlord's reasonable approval which
shall be givea (or denied) within two (2) weeks of receipt of such plans; (w) Tenant shall
provide Landlord with evidence of Tenant’s financial ability to pay for such changes, (x)
if the cost of changes (as reasonably set forth in suoh plans) exceeds the Alteration
Amount, Tenant shall deliver to Landlord unconditional payment and performance bonds
for such work naming Landlord and Tenant as dual obligees, (y) all such construction
shall be completed in a good and workmanlike manner and in material compliance with
all laws, building codes and ordinances applicable thereto, at Tanarit’s sole expense, and
(z) sush additions, alterations, changes and improvements (whether structural or non-
structural} shall not reduce the fair market value of the Premises, as. reasonably
determined by Landlord, In the event Landlord has not granted or denied its approval of
plans submitted in accordance with this Paragraph 3 within such two (2) week period,
such plans shall be deemed approved by Landlord. For purposes of Paragraph 3(aj(i)(v)
hereof “material changes” shall mean: (1) any proposed structural changes to the
improvements on the Land, (I) any proposed change in the “foot print” of the
improvements on the Land, (11) any change of interior floor-to-ceiling partitions on the
Land or (I'V) any changes the cost of which exceed the Alteration Amount.

dil) Improvements Upon Termination. Subletting or Assignment. Subject to
the requixements of this Paragraph 3, Tenant shall have the sight, at its option and
expense, to redecorate or otherwise remodel the improvements on the Premises upon any
termination hereof or upon any permitted subletting or assiguinent in such manner as
will, without reducing the fair market value thereof, avoid the appearance of the Shoney's
Restaurant operated under this Lease; provided, however, in addition to the other

   

DALLAS4 74264 v2 3602-00001
Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19 5 of 51 PagelD #: 12

requirements of this Paragraph 3, Tenant shall not impair the structural condition of the
improvements on the Premises or reduce the size of the building on the Land.

(iv) All subsequent improvements referred to in Paragraph 3{a)(ii) above, ail
improvements upon termination, subletting or assignment referred to in
Paragraph 3{a}(iii}) above, and any and all. other additions, alterations, changes and
improvements of any type by Tenant to the Premises shall’ be deemed. to be a part of the
Premises and the sole property of Landlord.

(b) Investment Tax Credit Landlord hereby grants Tenant the right and privilege of
applying for and receiving all investment tax credits, if any, under the Internal Revenue Code of
1986, as amended (the Code") which may be available with respect to the building and other
improverents that may be constructed on the Premises. To this ent, Landlord agrees to execute
all suck further documents and supply such additional information as may be required to make
such election effective.

(c)  Mechanic’s and Other Liens, Tenant shall not do anything by which the
Premises, or any part thereof, shall be encumbered by a mechenic's, materialman’s, or other lien
for wark or labor done, services performed, materials, appliatices, or power contributed, used, or
furnished in or to the Premises or in connection with any operations or any other activity of
Tenant, and, if, whenever and as often as auy lien may be filed against the Premises, or any part
thereof, purporting to be far or on account of any labor done, materials or services firmished in
connection with any work in or about the Premises by, for or under the authority of Tenant, or
anyone claiming by, thraugh or under Tenant, Tenant shall discharge the same of record within
ten (10) days after service upon Tenant of notice of the filing thereof; provided, however, Tenant
shall have the ripkt to remove the lien as an encumbrance upon the Premises by bonding the
same in accordance with applicable law and to contest any such Hen; provided, further, that
Tenant shall diligently prosecute any such contest, at all times effectively staying or preventing
any official or judicial sale of the Premises under execution or otherwise, and, if unsuccessful,
satisfy any final judgment against Tenant adjudging or enforcing such lien or, if successful,
procuring record satisfaction or reléase thereof. Landlord shall, at the request of Tenant, execute
or join in the execution of any instruments or documents necessary in connection with such
proceedings, but Landlord shall incur no cost or obligation thereby,

(a)  _Landlord’s Disclalmer, All of Tenant's Property placed in-or upon the Premises
by Tenant shall remain the property of Tenant with the right to remove the same at any ime
during the term of this Lease or any extension or renewal thereof. Landlord, if requested by
Tenant, agrees to execute a Subordination of Landlord’s Lien in commercially reasonable form
by which Landlord subordinates its lien rights to the lien rights of any equipment lender or lessor
with respect to Tenant's Property, and to all rights of levy for distraint for rent against the same;
provided, however, any damage caused. by, or resulting from, the removal of any of Tenant’s
Property or other personal property (including the leaving of holes or other openings in the roof
or exterior of the building on the Land) shall be promptly repaired by Tenait or the party
removing the same, Landlord agrees that such equipment lender or lessor shall have a period not
to exceed thirty (30) days to remove such equipment (and Laridlord may thereafter remove such
equipment at such lessor’s or lender’s expense). Landlord shall be entitled to reimbursement by
Tenant for its reasonable costs and expenses in connection with execution of sich

Pope 4
DALLAS# 742641 v2 56043-00001
Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19.6-0f 51 PagelD #13 —__

documentation, and Tenant agrees to pay such reasonable costs and expenses as a condition.
precedent to Landlord’s execution, of such documents.

4, DESTRUCTION OF PREMISES: INSURANCIE

(a) ‘If the improvements: on the Land:are-damaged or.destroyed. by fire; flood, tornado
or other: element, or by any “a casualty and such h damage or destruction does. hot. t result ina

 

or ‘such part a aS 3 may be necessary, of the i insurance wrocged® received from insurance policies
required to be carried. under the provisions of Paragraph 4(b) below. If such insurance proceeds
are not sufficient to pay such costs, Tenant ’shall pay such defleit. Should the improvements on
the Land be daniaged or destroyed by any of the foregoing described casualties within the last
twenty-four (24) months of the original term or of any extended. or renewed term of this Lease,
then to the extent that the Premises are untenantable or unsuitable, in Tenant’s reasonable
opinion, for continued use in the normal conduct of Tenant’s business including, without
limitation, if restoration or reconstruction either (A) is not permitted by then existing laws or
governmental regulations applicable to the restoration or reconstruction of the improvements or
the Land or (B) is not economically practicable, in the reasonable judgment of Tenant, as a result
of the cost of compliance with then existing laws or governmental regulations applicable to the
restoration or reconstruction of the improvements on the Land (# “Total Loss”), Tenant shall
have the right, exercisable by written notice to Landlord piven within sixty (60) days after the
date of such damage or destruction, to terminate this Lease effective upon the date of such
damage or destruction. If Tenant terminates this Lease as thus provided, Landlord shall be
entitled to all of the insurance proceeds paid with respect to the Premises, but not to the proceeds
of insurance carried by Tenant on Tenant’s Property; provided, however, Tenant shall not have
the right to terminate this Lease unless (i) the damage or destruction of the improvements on the
Land was caused by a peril which was irtsured against as required by the provisions of Paragraph.
4(b) below; and (ii) at the time of such damage and destruction the said insurance policies
required to be carried by Tenant were in the amounts required by Paragraph 4(b) below and in
full force and effect; and (iii) the insurer has confirmed coverage and its obligation to pay. Lf
Tenant defaults in its obligation to carry insurance in the amounts required under Paragraph 4(b)
below, then, prior to Tenant’s termination of this Lease and in addition to the requirements set
forth in the preceding sentence, Tenant shall be obligated to pay toward said reconstruction or to
Landlord the difference between the amount of insurance actually carried .and the amounts
required to be carried under this Paragraph 4.

(o) ‘Tenant, at its expense and as additional rent hereunder, shall throughout the term
of this Lease and any extension or renewal thereof, keep the improvements’on the Land insured
with (i) “Special Form Causes of Loss” coverage (as such term is used in the insurance industry),
at least as broad as the most current ISO Special Cause of Loss Form, including coverage for
glass breakage, vandalism and malicious mischief, and builder's risk (if the improvements on the
Land are to be constructed (or substantially refurbished or rebuilt) pursuant to the terms-of this
Lease) for one hundred percent (100%) of the insurable replacement value with no co-insurance

Pages
DALLASA 74264 fy2 56(43-00081
 

Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19 7 of 51 PagelD #14.

penalty, with any deductible in excess of Two Hundred Fifty Thousand and No/100 Dollars _
($250,000.00) to be approved by Laxdlord, and (i) “Ordinance and Law Coverage” with Hmits
of not less than the building value for Coverage A (loss to the undamaged portion of the
building), limits of not fess than fifteen percent (15%) of the building value for Coverage B
(Dernolition Cost Coverage), and limits of not less than fifteen percent (15%) af the building
value for Coverage C (Increased Cost of Construction Coverage}.

{¢) Tenant shall maintain throughout the term of this Lease and any extension ar
renewal thereof, at its own expense and as additional rent, commercial general liability insurance
including product lability and liquor liability (if alcchol is served by Tenant) covering the
Premises at least as broad as the most commonly available 80 Commercial General Liability
policy form (occurrence basis) covering bodily injury, property damage and personal and
advertising injury, for the joint benefit of and insuring ‘Tenant and Landlord, with mits of not
less than One Million Dollars ($1,000,000.06) per occurrarice, with a general aggregate of not
less than Two Million Dollars ($2,000,000.00) and a ‘following form” umbrella Hability policy
or excess lability policy to include product lability and liquor liability (if alcohol is served by
Tenant), in, an amount of not less than Three Million Dollars (83,000,000.00) per occurrence,
with any deductible or self-insured retention in excess of Two Hundred Fifty Thousand Dollars
(32.50,000,00) to be approved by Landlord. .

(d) Tenant shall maintain throughout the term of this Lease and any extension or
renewal thereof, at its own expense, business interruption insurance covering: risk of loss due to
the. occurrence of any ofthe hazards insured against under Tenant’s “all risk” coverage insurance
and providing coverage in an amount sufficient to permit the payment of Rent, taxes, insurance
and Operating expenses payable hereunder for a period (in such cas) of not less than twelve (12)
months, ;

(e) fm the event the Lend is: located in an area identified by the National Flood
Insurance Program as an area having “special flood hazards” (zones beginning with “A” or “V”),
Tenant shall maintain, throughout the term of this Lease and any extension or renewal thercof,
flood ‘insurance for the full replacement value of the improvements on the Land, with arly
teductible in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) to be approved by
Landlord,

(f) In the event the Land is located in a major earthquake damage area and
earthquake insurance is available, Tenant shall maintain, throughout the term of this Lease and
any extension or renewal thereof, earthquake insurance for the full replacement value of the
improvements on the Land, with any deductible in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00) to be approved by Landlord.

(g) Tenant shall maintain such other mgurance on or ih comection with the Premises
as reasonably tequired from time to time by Landlord, which is then commonly obtained by
property owners (or net lease tenants) in connection with properties simtlar to and in the same
area as the Premises and which is commercially reasonable to obtain.

(h) All insurance companies providing the coverage required under this Paragraph 4.
shall be selected by Tenant, shall he rated A iminus (A-) or better by Best’s Insurance Rating

Puge 6
DALLAS4 743641 y2 36043-00001
Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed: 06/06/19 8 of 51-PagelD #15——————____

Service (or equivalent rating service if not available} and shall be licensed to write insurance
policies in the state in which the Land is located, Tenant shall provide Landlord with copies of
ali policies or certificates of such coverage for the insurance coverages referenced in this
Paragraph 4, and all commercial general liability and umbrella fiability or excess Liability
policies shall name Landlord (and if Landlord jis either a general or limited partnership, its
general partners) and any mortgagee designated by Landlord by written notice from Landlord to
Tenant sent in accordance with the requirements of this Lease, as additional insured(s)
thereunder. Any such coverage for additional.insureds shall be primary and non-contributory
with any insurance éarried by Landlord or any other additional insured thereunder, All propérty
insurance policies shall name Landlord as a loss payee as Landlord’s interests may appear, and
shall provide that ail losses shall be payable as herein provided. Ali such policies of insurance
shall provide that the amount thereof shall not be reduced and that none of the provisions,
agreements or covenants contained therein shall be modified or canceled by the insuring
company or companies without thirty (30) days prior written notice being given to Landlord: and
that all insurance proceeds shall be paid by checle payable to Landlord to be held in trust and
disbursed to Tenant in accordance with a reasonablé customary draw process or otherwise
applied pursuant to the terms of this Lease, Such policy or policies of insurance may alsa cover
loss or damage to Tenant’s Property, and the insurance proceeds applicable to Tenant's Property
shall not be paid to Landlord or any mortgagee but shall accrue and be payable solely to Tenant,
In the event of a casualty, Tenant shall be responsible for any deficiency between the
replacement cost of the improvements on the Land and the amount actually paid by the insurance
company.

5. MAINTENANCE AND REPAIR
(a) ©: Tenant.ghall, during the tenn of this Lease and any éxtension or renewalthereof;
~(Dmeaintain, the. Land and all buildings and improvements on the Land (interior and exterior,

s¢):in good order and repair, subject. to.normal wear and tear-(and.subject
49. provisions hercof relating to.condemnation.and casualty). and perform all its obligations to
maintain Appurtenant Interests as are imposed on Landlord or Tenant by the instruments
granting such Appurtenant Interests; (ii) not commit waste or impair the Premises, subject to
normal wear and tear (and subject to provisions hereof relating to condemmation and casualty); _
(iii) not abandon the Premises (provided-that‘a temporary cessation of operations:as described ih
Paragraph.12(a)Gii) heredf shail not'be déémed to be an abandovitnent-of the. Premises); (iv) keep
the Tenant’s Property, including trade fixtures, equipment, machinery and appliances thereon in
working condition and shall in accordance with Tenant's normal restaurant operations teplace
such Tenant’s Property when necessary to keep such items in working condition; (v) comply in
all material respects with all laws, ordinances, regulations and requirements of any governmental
bady applicable to the Premises; (vi) provide prompt notification to Landlord of any material
adverse changes to the Premises, such as material changes in any environmental condition,
including the presence of biocontaminants, such as, without limitation, mold, and shall promptly
undertake reasonable remediation (and preventative) actions in connection with any such
environmental condition originating on the Land and the improvements thereon or originating on
the Premises and Tenant is the responsible party therefor; and (vii) subject to the provisions of
Paragraph. 4(a) and Paragraph 6 hereof, return the Land and all buildings and improvements
thereon at the expiration of the term of this Lease or any extension or renewal thereof in as
reasonably as good condition as when received, subject to normal wear and tear and retum, the

 
 

    
 
  
  

Pnee 7
DALLAS 7426442 36043-03007
 

anjelt 16

Appurtenant Interests and shall have performed all of its obligations with respect to maintaining
such Appurtenant Interests,

(b) Tenant agrees that Landlord shall have no obligation under this Lease to make
any repairs or replacements (including the replacement of obsolete components) to the Premises
or the buildings or improvements thereon, or any alteration, addition, change, substitution or
improvement thereof or thereto, whether structural or otherwise. ‘The terms “repair’ and
“replacement” include, without limitation, the replacement of any portions of the Premlises which
nave outlived their useful life, ag determined by Tenant in its réasonable discretion, during the
term of this Lease (or any extension or renewal thereof). Landlord and Tenant intend that the
Rent received by Landlord shall be free and clear of any expense to Landlord for the
construction, care, maintenance (including common area maintenance charges and charges
accruing under easements or other agreements relating to the Premises), opieration, repair,
replacement, alteration, addition, change, substitution and improvement of or to the Premises.
Upon the expiration or earlier termination of this Lease, Tenant shall remain responsible for, and
shall pay to Landlord, any cost, charge or expense for which Tenant is otherwise responsible for
hereunder attributable to any period (prorated on a daily basis). prior to the expiration or earlier
termination of this Lease,

(c) Tenant acknowledges and agrees that the Premises are and shall be leased by
Landlord to Tenant in their present “AS [S” condition, and that Landlord makes absolutely no
representations or warranties whatsoever with respeet to the Premtises or the condition thereof.
Tenant acknowledges that Landlord has not investigated and does not warrant or represent to
Tenant that the Premises are fit for the purposes intended by Tenant or for any other purpose or
purposes whatsoever, and Tenant acknowledges that the Premises are to be Jeased to Tenant in
their sxisting condition, i.e, “AS 1S”, on and as of the Effective Date.

6. CONDEMNATION

(a) Tn the event that a Material Taking shall occur during the term of this Lease or
any extension or renewal thereof, then in such event, Tenant shall have the option of terminating
this Lease as of a date uo earlier than the date of such Material Taking, such termination date to
be specified in a notice of termination to be given by Tenant ta Landlord not fewer than fourteen
(14) days prior to the date on which passession of the Premises, or part thereof, must be
surrendered to the condemning authority or its designee,

{b). In the event of any Taking which does not constitute 4 Material Taking or in the
event Tenant does not elect to terminate this Lease upon the occurrenee of a Material Taking,
Landlord shall make its award available to Tenant in accordance with a reasonable customary
draw process and Tenant shall, to the extent of the award from such Taking (which term “award”
shall mean the net proceeds after deducting expenses of any: settlement, or net purchase. price
under a sale in lieu of a Taking), promptly restore or repair the Premises (except those items of
Tenant’s Property which Tenant is permitted to remove under the terms of this Lease} to
substantially the same condition as existed immediately pricr to such Taking insofar as is
reasqnably possible. If the estimated cost of restoration or repair shall exceed the amount of
Landlord’s award, Tenant shall deposit with Landlord the amount of such excess. The award
and any excess shall be held in trust by Landlord and used, to the extent required, for the purpose

Page &
DALLAS 742641 v2 36043-00001
Gase:3:-19.cv.00121.MPM-RP Doct 1.1 Eilad O6/O6/190 10.0651 RPagell) it: | 7

of such restoration or repair. A just and proportionate part of the Rent payable hereunder shall
be abated trom the date of such Taking until ten (10) days after Tenant has restored the same and
thereafter the Rent shall be reduced in proportion to the reduction in the then rental value of the
Premises after the Taking in coraparison with the rental value prior to the Taking. Landlord and
Tenant shall make a good faith determination of the rental value of the Premises after any such
Taking based upon all relevant factors, including, without limitation, the economic impact of the
Taking upon the business of Tenant conducted at the Premises. [f the award shall exceed the
amount spent or to be spent promptly to effect such restoration, repair or teplacement, such
excegs shal] unconditionally belong to Landlord and shall be paid to Landlord.

(c} in the event of any Taking where this Lease is not terminated, Tenant shall not be
entitled (except for use in reconstruction, as set forth herein) to any part of the compensation or
award given Landlord for the Taking, but Tenant shall have the right to recover fiom the
condemning authority such compensation as is specifically awarded to Tenant.(:) to reimburse
Tenant for any cost which Tenant may incur in removing Tenant’s Property from the Premises
and (if) for loss of Tenant’s business.

(a) If this Lease is terminated by reason ofa Matarial Taking, then Landlord shall be
entitled to receive the entire award in any such condemnation or eminent domain proceedings or
purchase in lieu thereof and Tenant hereby assigns to Landlord all of its right, title and interest in
and to al] and any part of such award, provided, however, Tenant shall be entitled ia receive any
award specificaily made to reimburse Tenant,

4. TAXES AND ASSESSMENTS, NOTICES

(a) Except as set forth herein, Tenant shall pay prior to delinquency all taxes and
assessments which may be levied upon or assessed against the Land and the improvements
thereon (and the Appurtenant Interests to the extent levied upon or assessed against Tenant as the
direct or indirect beneficiary of such Appurtenant Interests} and ell taxes and assessments of
every kind and nature whatsoever arising in any way from the use, oscupaucy or possession of
the Land and the iraprovements thereon (and the Appurtenant Interests to the extent levied upon
or assessed. against Tenant as the direct or indirect beneficiary of such Appurtenant Interests),
including, without limitation, gross receipts and excise taxes, together with all taxes levied upon
or assessed against Tenant's Property. To that end, Landlord shall not-be required, except as set
forth herein, to pay any taxes or assessments whatsoever which relate ta or may be assessed
against this Lease, the Rent and other amounts due hereunder, tht Premises or Tenant's Property;
provided, however, any taxes or assessments which may be levied ‘or.assessed against the Land
and the improvements thereon (and the Appurtenant Interests to the extent levied upon or
assessed against Tenant as the direct or indirest beneficiary of such Appurtenant Interests) for a
period ending after the termination hereof shall be prorated between Landlord and Tenant as of
such date, Landlord agrees to provide to Tenant, within fen (10) business days after its receipt
thereof, any tax bills and other legal or governmental notices relating to the Premises that
Landlord receives. Notwithstanding any tenns of this Lease to the contrary, nothing contained in
this Paragraph 7 or elsewhere in this Lease shall obligate Tenant to pay (i) any income, profit,
franchise or sirnilar tax that may be imposed upon or assessed against Landlord with respect to
the Rent and income derived-from this Lease, under any law now in force of hereafter enacted, or
(ii} to pay any inheritance, estate, succession, gift or any form of property transfer tax which may

Page 9
RALLAS4 74264 lv2 36041-0000]
  

190 1414.0f.51 aeID #12

be assessed or levied against Landlord (excluding any real estate assessments based on value
after a twansfer to a third party),

(b) Within thirty (30) days after Tenant receives any paid recelpted tax bills relating
to the Premises, ‘Tenant shail fumish Landlord with copies thereof. Tenant may, at its option,
contest in good faith and by appropriate and timely legal proceedings any tax or assessment
relating to the Premises; provided, however, Tenant shall indemnify and hold Landlord ‘harmless
from any loss or darmnage resulting from any such contest, and all expenses. of the sare
(including, without limitation, all reasonable attorneys’ fees and court and other costs) shall be
paid solely by Tenant. Landlord shall, at the request of Tenant, execute or join in the execution
of any instruments or documents necessary in connection with ‘such contest or proceedings, but
Landlord shall incur no cost or obligation thereby,

8. COMPLIANCE, UTILITIES, SURRENDER

(a) Tenant, at its éxpense: shall promptly comply with all material municipal,
county, state, federal and other governmental requirements and regulations, whether or not
compliance therewith shall require structural.or other changes in the Land and the improvements
thereon (and the Appurtenant Interests to the extent properly imposed upom Tenant as the direct
or indirect beneficiary of such Appurlenant Interests), whether now in effect or enacted during
the term of this Lease or any extension or renewal thereof: will proctire and maintain all permits,
licenses. and other authorizations required for the use of the Premises or any part thereof then
being made by Tenant and for the lawful and proper installation, operation and maintenance by
Tenant of all equipment and appliances necessary or appropriate for the operation and
Tadintedance of the Land. aud the improvements thereon (and the Appurtenant Interests to the
extent properly imposed, upon Tenant as the direct or indirect beneficiary of such Appurtenant
Interests); and shall comply with all easements, restrictions, reservations and other iistruraents of
record applicable to the Premises, including, without limitation, any requirement in such
instruments on behalf of the owner or occupant of the Land and the improvements thereon (and
the direct or indirect beneficiary of the Appurtenant Interests) to procure and maintain insurance.
Tenant shail indemnify and hold Landlord harmless from all expenses and damages by reason of
any notices, orders, violations or penalties filed against or imposed upon the Premises, or against
Landlord as owner thereof, because of Tenant's failure to comply with this Paragraph 8(a).

(b) Tenant shall pay all charges for beat, water, gas, sewage, slectricity and other
utilities used or consumed on the Land and the improvements thereon (and the Appurtenant
Interests to the extent properly imposed upon Tenant as the direct or indirect benefteiary of such
Appurtenant Interests). Landlord shall not be liable for any interruption or failure in the supply
of any such utility service to the Premises, except to the extent such interruption or failure results
from the willfil misconduct or pross negligence of Landlord or its agents, employees, or
contractors,

{c) ‘Tenant shall peacefully surrender possession of the Premises te Landlord at the
expiration, or earlier termination, of the original term of this Lease or any extension or renewal
thereof.

Poee 10
DALLAS! 74264142 36043-00001
AcipSRLREMI Mutha ites os

Case:.3:19-cv-00121-MPM-RP Doc # 1-1 Filed: 06/06/1912 of 51 PagelD #19

9. TET ENJOYMENT

Landiord covenants and warrants that Lendiord has full power and authority to enter into
this Lease, and that Tenant shall have and enjoy fill, quiet and peaceful possession of the
Premises, its appurtenances and all rights and privileges incidental thereto during the term hereof
and any extension or renewal thereof, subject to the provisions of this Lease and any easements,
restrictions, reservations and other instruments of record applicable to the Premises and recorded
prior to the Effective Date and thereafter, provided Tenant has consented in writing to any
instrument recorded subsequent to the Effective Date, which consent shall not be unreasonably
withheld. Upon Tenant’s request, Landlord agrees te cause the holder of any mortgage now or
hereafter relating to the Premises to execute and deliver to Tenant a Subordination and
Nondisturbance Agreement in the form contemplated by Paragraph 16 hereof,

10, OPTION TO RENEW

Tenant shall have two (2) successive ten (10) year options to extend the original term of
this Lease for up fo an additional twenty (20) years upon the same terms, covenants, conditions
and-rental as set forth herein and in the Rent Addendum; provided that Tenant is not in Default
(as hereafter defined) hereunder at the cormmencement of the applicable option period. In the
event Tenant elects nol to exercise the vption to extend the term hereof for the next succeeding
term (10) year option period, Tenant shall give written notice to Landlord not less than six (6)
months prior to the then-existing expiration date of the term hereof. Should Tenant fail to give
Landlord such timely written notice during the required peridd, this Lease shall automaticaily
renew for the next succeeding ten (10) year option period pursuant to the terms hereof

lt. NONCOMPETE

Tenant shal! not own an interest in, or operate, anothar Shoney’s Restaurant within a one
(1) mile radius of the Land during the term of this Lease and any extension or renewal thereof
(excluding other Shoney’s Restaurants existing as of the Effective Date and any future food
court, stadium, drive-in or end-cap units within such radius), Violation of this covenant shall, at
Landlord’s option, be and constitute a Default hereunder and, because’ the parties agree thar.
damages would not be an adequate remedy, Feriant hereby agrees that Landlord shall be entitled
to equitable relief, including injunctive telief and specific perftrmance in addition to any remedy

available at Jaiy. ‘Tenant further agrees that the restrictions and the duration of such restrictions

set forth in this Paragraph 11 are reasonable under the circumstances and in particular, in relation

' to Tenant's restauivant business,

12, DEFAULT

(a) tf any one er more of the following events occur, said event or events are herein
referred to as a “Default”:

(3) If Tenant fails to pay Rent or any other charges required under this Lease
when the same shali become due and payable, atid such failure continues for ten (10)
days or more after written notice from Landlord (a “Monetary Default”), In the event of
any such default, Landlord shall be entitled to the Default Interest Rate (as hereafter

Pugs tt
DALLAS 7426442 36043-00001
 

 

defined) during the term of any such default, and any of Tenant's monies deposited with
Landlord shail be immediately and irreyocably assigned to Landlord to apply to any
obligations of Tenant owed to Landlord in any manner Landlord deems necessary.

nt-shali fail-to perform or observe any term; condition, covenant,
required under.this Lease other than a Monetary Default-and
such failure continues for thirty (30) days after -wrilten notice from Landlord (except that

such thaty (30) day period. shall. be.automatically extended ‘for such additional :period of

time ns is reasonably | iecessary: to: cure: sich. default, if stich’ ‘default cannot. be. cured

within such period, provided Tenant i is in the process of diligently curing the same),

  

 

Tenant faits:to continuously operate-its-business: upon the Land. (except
for.temporary periods of closure cased by. casualty, repairs, Acts of God, or.tempotary
and reasonable periéds of remodeling), for a period greater than one by indred eighty (180)
days in ay Lease Year without first obtaining Landlord! 's written approval.

   

 

 

(iv) if Tenant shall make an assignment for the benefit of creditors or file a
petition, in any federal or state court, for bankruptcy or reorganization, or make an
application in any such proceedings for the appointment of a trustee or receiver for all or.
any portion of its property,

(v) ‘If any petition shall be filed inder federal or state law against Tenant in
any bankruptcy, reorganization, or insolvency proceedings, and said proceedings shalt
not be dismissed or vacated within sixty (60) days after such petition is filed,

(vi) If a receiver or trustee shall be appointed under federal or state law for
Tenant, or any guarantor of Tenant’s obligations hereunder, for all or any portion of the.
property of either of them, and such receivership or trusteeship shall not be set aside
within sixty (60) days after such appointment.

(b} Upon the happening of any one or more of the aforementioned Defaults which are
not cured within the cure period applicable thereto, if any, Landlord shall have the right, in
addition to any other rights and remedies, to terminate this Lease by giving written notice of the
same to Tenant. Upon such notice, this Lease shall cease and expire, and Tenant shall surrender _
the Premises to Landlord. In. addition, an the:event-of a.termination of this Lease by Landlord,

Landlord may,. by. notice’to ‘Tenant, accelerate the monthly tistallments Of Rent die hereunder’ ~~

for the then remaining term of this Lease. discounted “by ‘ten and: one/half-pereént (10.5%), in”
which event such amount, together with any sums then ih ‘arrears, Shall immediately-be due ‘and
payable. to.Landlord. Tenant hereby expressly agrees that its octupation of the Premises after
Default constitutes forcible detainer (or equivalent} as is defined by the law in force in the
jurisdiction i in which the Land is located. Tenant further agrées that in the event of a Default,
any monies deposited by Tenant with Landlord shall be immediately and irrevocably assigned
and released to Landlord (without further action by Landlord or Tenant) to be applied by
Landlord against any and all of Tenant’s obligations under this Lease, in any manner as Landlord
may determine.

Poas [2
DALLAS 743641 v2 34043-00001

 
 

Case: 3:19-cv-00121-MPM-RP Doc # 1-1 Filed O6/O6/10 14 Of 51 Pagel ly ida

(c) Upon the happening of any ore or more of the aforementioned Defaults which are
not cured within the cure period applicable thereto, if any, Landlord shall have the right, in
addition to any other rights and remedies, to terminate Tenant's right to possession of the
Premises, re-enter the Premises and remove Tenant, its agents and subtenants, together with all
or any of Tenant’s Property, by suitable action at law, or by force. Tenant waives any right to
the service of any notice of Landlord's intention to re-enter ancl Landlord shall not be Liable in
any way in connection with any action it takes pursuant to this Paragraph 12(c).

(dq) In case of termination of Tenant’s tight of possession of the Premises without
termination of this Lease, Tenant shall remain liable for Rent, any additional rent and all other
Charges provided for in this Lease for the then remaining term of this Lease as and when due
hereunder, and any and all expenses which Landlord may haye incurred in re-entering thé
Premises including, but not limited to, allocable overhead, alterations to the building, and.
leasing, construstion, architectural, reasonable legal and accounting fees. Landlord shall have.
the obligation te use commercially reasonable efforts to relet the whole or part of the Premises
upon terms which Landlord, in its reasonable discretion, deems appropriate, and Tenant shall be
responsible for all expenses incurred by Landlord in reletting or attempting to relet and all rent
collected from reletting shall be credited against all of Tenant's obligations hereunder.

(2) In the event of a Default, Landlord may, at its sole option, enter upon the
Prenzises, if deemed necessary by Landlord in its sole discretion, and/or do whatever may be
deemed necessary by Landlord in its sole discretion to cure such Default by Tenant. Tenant shall
pay to Landlord, within five (3) days of Landlord’s request, all costs incurred by Landlord in
connection with Landlord’s curing of such Default. In addition to the above casts, in the event
Landlord does not receive paynient from Tenant when due under this Paragraph 12(¢), then
interest at the rate of eighteen percent (18%) per annum or, if less, the highest rate allowable by
law (the “Default Interest Rate’), shall be due and payable with respect to such payment from the
due date thereof until Landlord recelves such payment.

(i In the event Landlord engages legal counsel in cotmection with the enforcement
of any of the terns and provisions of this Lease, then, in addition to ail other sums due from
Tenant to Landlord under this Lease, Tenant shall pay to Landlord any and all reasonable
' attorneys’ fees and legal costs and expenses incurred by Landlord, whether or not judisiai
proceedings are filed, and including on appeal and in any bankruptcy proceedings,

(g) Notwithstanding the foregoing, in the event Tenant fails (beyond any applicable
cure periods set forth herein) to (1) -maintain and keep in full force and effect any or all of the
insurance policies required pursuant to Paragraph 4 hereof, or (2) pay when due any and.all taxes
and/or asstssments levied or agsessed against the Premises, or (3) Tenant fails to maintain or
repair the Premises as required by Paragraph 5 hereof, then in the event Landloml does not
terminate this Lease, and at Landlord’s request and in Landlord’s sole discretion, Tenant shall
escrow funds for payment of such insurance premiums, taxes and assessments, utilities,
inaintenance and repair costs in the following manner:

( (f) Tenant shall immediately pay to Landlord all sums expended by Landlord,
plus an. additional ten percent (10%) thereof, for purposes of& (1) bringing current or
reinstating or purchasing the insurance required under Paragraph 4 hereof and/or (2)

Page 13
DALLAS 742441 v2 56043-0000 |
 

paying ali such taxes and assessments which are past due or currently die. Thereafter,
Tenant shall pay to Landlord on the first (Ist) day of each month along with the monthly
paytnent of Rent a sum (the “Escrow Funda”) equal to one-twelfth (1/12th) of (A) the
yearly prentium(s) for the insurance required to be maintained by Tenant pursuant to
Paragraph 4 hereof, and/or (B) the annual taxes and assessments levied or assessed.
against the Premises as reasonably estimated by Landlord based on the prior year’s taxes
and assessments levied or assessed against the Premises.

i) Landlord shall apply the Escrow Funds to pay said insurance and/or taxes
and assessments, No interest shall be payable by Landlord on the Escrow Funds unless
required by applicable law, in which event all such interest shall be first applied by
Landlord to pay such insurance premiims and/or taxes and assessments, Landlord. shell.
provide to Tenant an annual accounting of the Escrow Fuads in Landlord's normal
format showing credits and debits to tha Escrow Funds and the purpose for which each
debit to the Escrow Funds was made,

Gii) If the amount of the Escrow Funds held by Landlord at the time of the
annual accounting thereof shall exceed the amount deemed necessary by Landlord to
provide for the payment of such insurance premiums and/or taxes and assessments as
they became due, such excess shall be credited to Tenant against the next monthly

. installment or installments of Escrow Funds dus. If at any time the amount of the Escrow
Funds held by Landiord shall be less than the amount deemed necessary by Landlord to
pay such insurance premiums and/or taxes and assessments as they beconte due, Tenant
shall pay to Landlard any amount necessary to make up the defejency within thirty (30)
days after notice from Landlord to Tenant requesting payment thereof.

{iv} The foregoing Escrow Funds -atrangement shall terminate if Tenant fully
and faithfully complies with the provisions of this Paragraph 12(g) for a period of tweuty-
four (24) consecutive months. Upon the tennination or expiration of this Lease, Landlord
shall prompély refund {or credit to Tenant against amounts dus to Landlord in the case of
termination dué to Tenant’s Default) any Escrow Funds held by Landlord.

(h) ‘The rights and remedies of Landlord set forth herein shall be in addition to any
other right and remedy now or hereafter provided by law, and all such rights and remedies shall
be cumulative, No action or inaction by Landiord shall constitute a waiver of any Default, and
no waiver of any Default shall be effective unless it is in writing, signed by Landlord,

13. HOLDING OVER

In the event Tenant remains in possession of the Premises after the expiration of this
Lease without executing a new written lease acceptable to Landlord and Tenant, Tenant shall
occupy the Premises as-a tenant-at-will (or tenatt-at-sufferance, as the casé may be) subject to all
the terms hereof.(except as modified by this Paragraph 13 and except for notice requirements
inconsistent with a tenancy-at-will or tenancy-at-sufferance), but such possession shall not limit
Landlord’s rights and remedies by reason thereof nor constitute a holding over, In the event of
such month to month tenancy, the monthly installment of Annual Rent due for each such month

Page 14
DALLAS 74264 1v2'56043-G0001
spore

Case.3-19-cv.00121-MPM-RP Doc#1- Filed: 06/06/1916 of 51 PagelD #23

shall increase to be 150% of the monthly installment thereof. which was payable during the last
month of the term of this Lease.

14. WAIVER OF SUBROGATION

Notwithstanding anything in this Lease to the contrary, other than Tenant’s obligations to
repair, restore or rebuild described in Paragraph 4 hereof, neither party shall be liable to the other
for any damage or destruction of the Premises resulting from fire or other casualty covered by
insurance required of either party herewrder, whether or not such loss, damage or destruction of
the Premises is caused by or results from the negligence of such party (which term includes such
party’s officers, employees, agents and invitées), and each party hereby expressly releases the
other from all Liability for or on account of any said insured loss, damage or destruction, whether
or not the party suffering the loss is insured against such loss, and tf insured whether fully or
partially. Bach party shall procure all endorsements of ingurance policies carried by it necessary
to protect the other from any right of subrogation and/or liability in the event of such loss.

15. ASSIGNMENT AND SUBLETTING

(a) Except as set forth in Paragraph 15(b) hereof, Tenant shall not have the right,
without first obtaining Landlord's priot written consent, not to be unreasonably withheld, to
assign this Lease or sublet any part or all of the Premises to any party for any purpose. Landlord
agrees to provide its consent to an assignment or subletting, so long as: (i) such assignment or
subletting would not violate the terms of any agreement of record applicable to the Premises in
effect prior to the Effective Date, or, agreements recorded after the Effective Date, provided
Tenant has consented in writing to the terms, if any, in such agreements recorded after the
Effective Date which materially affect assignment rights granted in this Paragraph 15 or the
pennitted use of the Premises, (ii) such assignee or subtenant will operate a nationally, regionally
or locally recognized restaurant on the Premises, (iii) the proposed use does not violate any
applicable governmental codes or regulations, (iv) the proposed use is not noxious or offensive
as defined in Paragraph 17 hereof, and (v) the assignee or subtenant has the financial capacity to
meet the obligations imposed on it by this Lease (as reasonably determined by Landlord). No
assignment or subletting or consent thereta by Landlord shall relieve Tenant of its liability for
the continued performance of all terms, covenants and conditions of this Lease, including,
without limitation, the payment of all Rent and other charges hereunder.

(b) Notwithstanding the-foregoing Paragraph 15(a) hereof, ‘Tenant.shall have.the right...
to.sublet.the Premises, and to assign or otherwise trarisfer its‘ititerest in, to. and, under. this Lease,.....
without Landlord's approval, written or otherwise, to (i).an operating subsidiary of Tetiant; or G2)"

a Shoney's. franchisee; or (iii) any surviving corporation resulting fron: a merger-or consolidation ~~ .

of Tenant. with.aay-other corporation; or (iv) any-entity whick purchases or otherwise acquires all
or substantially all‘of the assets of Tenant; Notwithstanding anything herein to the contrary, in

the event of an assignment or sublet in accordance with Sect (b)(i}) above, Original Tanant
(or any successor Shoney's franchisor)..shall..be-relieved: ‘of “its liability for the continued
performance of all ‘terms, covenants and conditions.of this Lease from-and after the date of such
agsigument or subletting. If such franchisee shall thereafter Default under this Lease, Landlord
shall provide written notice thereof to Original Tenant (or any successor Shoney's franchisor),
and Original Tenant (or any successor Shoney's franchisor) shall have the same period granted to

 

Poge 15 .
DALLAS4 74264) v2 36043-0901
GaSe Oeil Deco Adal

 

such franchisee, if any, after notice, to cure or cause the curing of such Default. Furthermore, in
the event of a Default, Original Tenant (or amy successor Shoney’s franchisor) shall have the
right (a) to perform the obligations of Tenant hereunder, without being liable for any failure to
perform such obligations, and (b) to cause a replacement franchisee of Original Tenant (or any
snecessor Shoney's franchisor) to assume this Lease, and any such assumption shall not require
any further act or instrument by Landlord. Provided that Original Tenant (or any successor
Shoney's franchisor) is performing the obligations of Tenant hereunder, Landlord shall not have
the right to exercise its remedies hereunder. The rights of Original Tenant (or any successor
Shoney's franchisor) under this Section 15(b) may be exercised from time to time and shall not,
be extinguished by any exercise thereof.

   

Aandlord. ‘wailten, notice of such assignment ‘or ee together ¥

subtenant’ assiunt a ty peel

(d) Landlord shall have the te right, without limitation, to sell, convey, ttansfer or assign
Hs interest io the Premises or ity interest in this Lease, and upon such conveyance being
completed all covenants and obligations of Landlord under this Lease accruing thereniter (but
not before such conveyance) shail cease, but suck covenants and obligations shall run with the
land and shall be binding upon the subsequent landlord or owners of the Premises. or of this
Lease, .

(e) Tenant shall have the right to transfér, sell or lease all of Tenant's Property to any
permitted assignee or sublessee under this Paragraph 15 and such assignee or subtenant may
finance such Tenant’s Property, in which case Landlord agrees to provide a Subordination of
Landlord’s Lien therefor as described in Paragraph 3(d).

16. SUBORDINATION, NON-DISTURBANCE, ATTORNMENT, ESTOPPEL
CERTIFICATE,

 

(a) Upon written request of the holder of any mortgage (which term “mortgage” shall
also include deeds of trust arid deeds to secure debt) granted by Landlord now or hereafter .
. relating to the Premises, Tenant shall subordinate its rights under this Lease to the lien thereof
and to all advances ciade or hereafter to be made upon the security thereof, and Tenant shall
execute, acknowledge and deliver an instrument substantially 4 in the form of Exhibit “C” attached
hereto (or in other reasonable form with similar proyisions as contained in the form attached as
Exhibit “C” hereto customarily used by such encumbrance licider to effect such subordination);
provided, however, as a condition of all such subordinations, the holder of such mortgage shall
be first required to agree with Tenant in such instrument evidéncing such subordination that,
notwithstanding the foreclosure or other exercise of rights under any such mortgage, Tenant's
possession and occupancy of the Premises and its leasehold estate shall not be disturbed or

Page 16
DALLAS 7424 v2. 56043-0000!

 

(c) Prior to any permitted assignment or subletting. hereunder, Tenant shall deliver We,
Case: 3:19-cv-00121-MPM-RP Doc #: 1-1 Filed:-06/06/49-18-9f 54 PagelD-#25-—__..

interfered with nor shall Tenant's rights and obligations under this Lease be altered or adversely
affected thereby so long as Tenant is not in Default,

(b) Notwithstanding anything in Paragraph 16(a) above to the contrary, in the event
the holder of any such mortpage elects to have this Lease be superior ta its mortgage, then upon
notification to Tenant to that éffect by such encumbrance holder, this Lease shall be deemed
ptior to the Hien of said mortgage, whether this Lease is dated prior or subsequent to the date of
said mortgage, and Tenant shall execute, acknowledge and deliver an instrument reasonably
acceptable to Tenant and such encumbrance holder to effect such priority.

(c) In the event proceedings are brought for the foreclosure of, or in the event of the
exarcise of the power of sale under, any mortgage made by Landlord encumbering the Premises,
or in the event of delivery of a deed in lien of foreclosure under such a mortgage, Tenant shall
attor: to the purchaser upon any such foreclosure or sale and recognize such purchaser as
“Landlord” under this Lease, provided, however, that (i) so long as Tenant is not then in Default
hereunder, this Lease and the leasehold estate hereby created will not be extinguished or
terminated and the rights hereunder of Tenant will not be disturbed, affected or impaired by the
foreclosure of such mortgage, delivery of a deed in liew of foreclosure of such mortgage, or the
exercise of other rights and remedies that such mortgage provides; (ti) Tenant shall not be named
or joined as a party defendant or otherwise in any proceeding for the foreclosure of such
mortgage or to enforce any rights under such mortgage; (iii) all condemnation awards and
payments and all proceeds of insurance paid or payable with respect to the Premises shall
continue to be applied and used in the manmer set forth in this Lease, and (iv) neither such
mortgage nor any other security instrument executed in connection therewith shall be construed
as subjecting any of Tenant’s Property to the lien thereof. Upon the request of such purchaser or
Tenant, Tenant and such purchaser shal] execute, acknowledge and deliver an instrument, in
form and stibstance reasonably satisfactory to such purchaser and Tenant, evidencing such
attornment and agreement of nondisturbancs.

(d) Bach party agrees, within seven (7) days after written request by the other, to
execute, acknowledge and deliver to and in favor of any proposed mortgagee, or purchaser;
assignee or subtenant of the Premises, in estoppel certificate, substantially in the form of Exhibit
“D” attached hereto, stating, among other things (i) whether this Lease is in-full foree-and effect,
(ii) whether this Lease has been modified or amended and, if so, identifying.and describing any
such modification or amendment, (iii) the date to which Rent and other charges have been paid,
and (iv) whether the party furnishing such certificate knows of any default-on the part of the
other-party under this Lease, of has any claim against, such party and, if so, specifying the nature
of such default or claim. .

(ce) Upon written notice to Tenant by the holder of any mortgage granted by Landlord

atid excumbering the Premises, Tenant shall provide, in the manner set forth in Paragraph 18

} hereof, concurrent notice to such encumbrance holder, including a copy of any notice that Tenant

is required to provide to Landlord hereunder in the event of any casualty damage to the Premises

or in the event of any default on the part of Landlord under this Lease, and shall agree to allow

such encumbrance holder the same period granted to Landlord, if any, after notice, to cure or

cause the curing of such default before exercising Tenant's rights under this Lease, or
terminating or declaring a default under this Lease.

 

 

Poue |7
DALLAS# 74264 1v2 56043-00001
CaSOin3rh Qn G Wald 2 deel a eadi

 

 

1 Oot 51 nelaYaros im) te Oe

17. USE OF PREMISES

 

The use of the Premises by Tenant shall be limited to the operation of a Shoney's
Restaurant, or such other use as may be made pursuant to a permitted assignment of this Lease or
subletting of the Premisés, or such other use as Landlord, in its sole discretion, otherwise may
approve in writing and in advance. Landlord shall not be required to approve any use which
Landiord deems to be “noxious or offensive”, which shall be defined to mean an off-track betting
business, massage parlor, blood bank, or adult or adult video rental store (which are defined as
stores in which thirty percent (30%) or more of the inventory is nat available for sale to children
under eighteen (18) years old, other than R-rated movies); or a business, the primary of exclusive
operation of which consists ofa dance hall, bar serving alcoholic bevetages, billiard or pool hall,
bingo parlor, video game arcade or night club. Tenant shall at-all times maintain the Premises te
the extent required by Paragraph 3 hereof and operate its business in substantial compliance with
all applicable regulations and requirements of all county, muriicipal, state, federal and other
governmerital. authorities which are enacted during the term of this Lease (except to the extent
that the Pramises are “grand-fathered” under such regulations and requirements), and instruments
of record affecting the Premises which are recorded prior to the Effective Date and thereatter,
provided Tenant has consented in writing to any instrument recorded subsequent to the Effective
Date, which consent shall not be unreasonably withheld.

18. NOTICES

All notices and other communications required or permitted to be given hereunder shall
be in writing and shall be delivered by a nationally recognized avernight courier or mailed by
registered or certified mail, postage prepaid, return receipt requested, addressed as follows:

Této Landlord: Alien Ernest Flom, as trustee
of the Allen Binest Flom Trust, wt/d
August 19, 1992
1721 Lida Lanes
Huntington Beach, California 92647
Fax: (717) 8470-8641

Tf to Tanarit: Shoney's, LLC
1717 Elm Hill Pike, Surte B-1
Nashville, Tennesseo 37210
Atin: Real Estate
Fax: (615) 231-2689

Any party may change its address for notices by written notice in like manner as provided
in this Paragraph 18 and such change of address shall be effective seven (7) days after the date
notice of such change of address is given. Notics far purposes of this Lease shall be deemed
given when it shall have been deposited with a nationally recognized overuight courier or with
the U.S. Postal Service for certified or ragistered mail delivery, with the party who ig giving such
notice having made sufficient payment or postage prepaid.

Pope LB
DALLAS T4264 [v2 56043-0000)
 

With respect to any’ such notice, Tenant and Landlord shall use their best efforts to
simultaneously deliver a copy of such notice by facsimile al the facsimile number set forth above
for the other party; provided however, certified mail or overnight courier delivery shal:
nevertheless be required to effect proper notice hereunder.

19. ENDEMNIFICATION

Tenant does hereby indemnify and exonerate Landlord against and from all liabilities,
losses, obligations, damages, penalties, claims, costs, charges and expenses, including reasonable
architects’ fees, reasonable attomeys’ fees and legal costs and expenses incurred by Landlord,
whether or not judicial proceedings are filed, and including on appeal and in any banlruptoy
proceedings, which may be imposed upon or asserted against or inowred by Lasdlord by reason
of any of the following occurring:

(a) any work or thing done by Tenant, or its-agent, employee or contractor in respeut
of construction of, in, or to the Premises or any part of the improvements now or hereafter
constructed on ithe Premises;

(b) any use, possession, occupation, operation, maintenance or management of the
Premises or any part thereof by Tenant or its agent, employee or contractor;

( any failure by Tenant, or its agent, employee or centtactor, to, or to praperly use,
possess, occupy, operate, maintain or manage the Premises or any part thereafy

(d) the condition, including environmental conditions (which either existed when, if
ever, Tenant or its affiliates owned the Premises previous to this Lease or ere caused. by Tenant,
its affiliates or their respective agents, employees or contractors during ‘the Lease term) of the
Land and the improvements thereon (and the Appurtenant Interests to the extent that Tenant is a
responsible party therefor) or any part thereof;

(e) any negligence on the part of Tenant or any of its agerits, contractors, strvants,
employees, licensees or invitecs;

® any accident, injury or damage to any person or property ocvutting in, on, or
about the Premises or any part thereof including any sidewalk adjacent thereto; or

(g) any failure on the part of Tenant to perform or courply with any of the covenants,

agreements, terms ‘or conditions contained in this Lease on its part to be performed or complied
with: provided, however, notwithstanding any term of this Lease to the contrary, nothing in this
Paragraph 19 or elsewhere in this Lease shall obligate or require Tenant to indemnify, defend or
hold Landlord harmless from and against any losses, liabilities, damages, costs, expenses, suits,
judgments or claims arising from injury or damage during the term of this Lease or any extension
or renewal thereof to person or property caused by the willful misconduct or gross negligence of
Landlord or any of tts agents, employees or contractors.

(hy) Landlord shall not be liable to Teriant, Tenant's employees, agents, invitees,
licensees or any other person whomsoever for any injury to person or damage to property on or

Page 19
DALLAS 74264 1¥2 76043-00001
 

about the Premises caused by the negligence ot misconduct of Tenant or its agents, servants or
employees or of any other person entering the building on the Land under expressed or implied
invitation by Tenant.

20, COOPERATION

3) Landiord shall reasonably cooperate with Tenant throughout the term of this
Lease and any extension or renewal thereof to secure or maintain proper zoning; building and
ather permits and compliance with all applicable laws. Landlord: shall execute any petitions,
requests, applications and the Hke as Tenant shall reasonably request in order to obtain any
permits, licenses, variances and approvals which, in the reasonable judgment of Tenant, are
necessary for the’ lawful construction and/or operation of Tenant’s business on the Premises;
provided, however, Tenant shall indemnify and hold Landlord harmless from any and all
expenses, costs, charges, liabilities, losses, obligations, damages and claims of any type which
may be imposed upon, asserted against or incurred by Landlord by reason of the same.

(bh) Landlord shall have fhe right, in Landiord’s sole discretion, to enter into an
exchange agreement with a qualified intermediary in order to effectuate a like-kind exchange of
the Premises for one or mote other properties. Landlord and Tenant agree that Tenant, at mo cost
or liability to Tenant, shall cooperate with Landlord in effecting a like-kind exchange of ths
Premises by Landlord pursuant to and in accordance with. the provisions of Section 103 1 of the
Code and the Treasury Regulations promulgated thereunder.

21. LANDLORD'S LIABILITIES

Neither Landlord nor any partner, member, shareholder or beneficial owner thereof shall
have any personal liability with respect to any of the provisions of this Lease, and if Landlord is
in default with respect to its obligations hereunder, Tenant shail look solely to the equity of
Landlord in the Premises to recover any judgment against Landlord,

22. SUCCESSORS

The covenants, conditions and agreements contained in this Lease shall bind and.inure to
the benefit of Landlord and Tenant and their respective heirs, legal representatives, successors
and permitted assigns.

23.

TIRE AGREEMENT/MEMORANDUM OF LEASE

     

This Lease contains the entire agreement between the parties hereto and may not be
modified in any manner other than in weiting signed by the parties hereto or their successors in
interest, A tiemorandum of this Lease in the form attached hereto as Exhibit “E” may be
executed by the parties and recorded. in the official records of the county where fhe Premises are
lovated, the cost of which shall be bor-by the party requesting recording. At the request of
Landlord, Tenant shall be obligated, upon the expiration or earlier termination of this Lease, to
execute and deliver to Landlord a recordable release of aby such memorandum of Lease, which
obligation shall survive the expiration or earlier termination of this Lease.

Page 20
DALLAS 74264 1y2 36043-0000)
AibterraecstedtheicAbavnnraas tH

 

24, GENDER

Whenever the context hereof permits or requires, words in the singular may be regarded
as in the plural aid vice-versa, and personal pronouns may be read as masculine, ferninine and
neuter, ag the context reasonably requires.

25 BROKERAGE PERS

It is understood and agreed that neither party has incurred any real estate brokerage fees
or commissions arising out of this Lease and each party agrees to hold the other harmless from
and against ail such fees and commissions incurred, and costs related thereto including legal fees,
as a result of its own conduct or alleged conduct.

26. CAPTIONS

The captions of this Lease are for convenience only, and do not in any way define, Limit,
disclose, or amplify terms or provisions of this Lease or the scope or intent thereof.

27,. NOT A SECURITY ARRANGEMENT

The parties hereto agree and acknowledge that this transaction is not intended as @
security amangsment or financing secured by real property, but shall be construed for all
purposes ag a true lease.

28. NET LEASE

It is the intention of the parties hereto that this Lease is and shall be treated asa triple net
lease. Any prestat or future law to the contrary notwithstanding, this Lease shall not.terminate
(except as expressly provided in Paragraph 4(a) hereof) nor shall Tenant be entitled to any
abatement, suspension, deferment, reduction (except as expressly provided in Paragraph 6(b)
hereof}, setoff, counterclaim, or defense with respect to Rent, nor shall the obligations of Tenant
hereunder be affected by reason af: any damage to or destruction of the Premises or any part
thereof; any Taking of the Premises or any part thereof or interest therein by condemnation or
otherwise (except as expressly provided in Paragraph 6 hereof); any prohibition, limitation,
restriction or prevention of Tenant’s use, occupancy or enjoyment of the Premises or any part
thereof, or any interference with such use, otcupancy or enjoyment by any person or for any
other reason uriless arising or resulting from the grossly negligent acts:or willful misconduet ot
Landlord ar its agents, employegs, or contractors; any title defect of encumbrance or any matter
affecting title to the Premises or any part thereof unless arising ar gesuiting from Landlord’s
recordation of an encumbrance against the Premises in violation of the provisions of Paragraph
15(a\(i) hereof; any default by Landlord hereunder, any proceeding velating to Landlord; any
action of governmental authority; any breach of warranty or misrepresentation; any defect in the
condition, quality or fliness for use of the Premises or any part thereof or any other cause
whether similar or dissimilar to the foregoing and whether or not Tenant shall have notice or
knowledge of any of the foregoing. The parties intend that the obligations of Tenant hereunder
shall be separate and independent covenants and agreements and shall continue unaffected unless

Page 21
DALLAS4 7426412 56043-G0001
 

such obligations shall have been modified or terminated in accordance with an express provision
of this Lease.

29. WAIVER

No waiver by Landlord of any provision hereof shall be deemed a wavier of any other
provision hereof or of any subsequent breach by Tenant of the same or any other provision.
Landiord’s consent to, or approval of, any act as required hereunder shall not be deemed ta
rander unnecessary the obtaining of Landlord’s consent to or approval of any such subsequent
act by Tenant. The acceptance of Rent hereunder by Landlord shall not be a waiver of any
preceding Default by Tenant of any provision hereof, other than the failure of Tenant to pay the
particular Rent so accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such Rent,

30. TIME OF THE ESSENCE

. Landlord and Tenant agree that time shall be of the essence of all terms and provisions of
this Lease.

31. SEVERABILITY

If any provision of this Lease becomes unenforceable for any reason, such
unenforceability shall not limit or impair the operation or validity of any other provision of this
Lease,

32,

 

If any party to this Lease institutes any lawsuit or other action or proceeding against-the
other party and pertaining to this Lease, any right or obligation of any party hereunder, breach of
this Lease or otherwise pertaining to the Premises, the sole and exclusive venue and jurisdiction
for filing and maintaining any such lawsuit or other action or proceeding shall be in the
jurisdiction where the Land is located, and the parties to this Lease waive the right to institute or
maintain any such suit, action or proceeding in any other courts or forums whatsoever. Each
party by executing this Lease consents and submits itself to the personal jurisdiction of such
court, This Lease shall be construed and governed in accordance with the laws ofthe state where.
the Land is located without regard to conflict of law principles.

33. ATTORNEY’S FEES

In the event of any judicial or other adversarial proceeding between the parties
concerning this Lease, to the extent permitted by applicable law, the prevailing party shall be
entitled to recover all of its reasonable attorneys’ fees and other costs in addition to any other
relief to which it may be entitled.

Page 22
DALLAS 74254192 36043-00001
snpseanmemanagtydeabptatete tN.

Cases 2°10 72, 001901N\ADAA DD Mac +:

  

| Panoalh #21
eS

34. EASEMENTS

During the term of this Lease and any extension or renewal thereof, Landlord agrees to
grant such utility easements on, over and above the Premises as Tenant may reasonably request

and as are reasonably necessary for operation of the Premises in accordance with the Permitted
Use,

[SIGNATURES ON NEXT PAGE]

Pogo 23
DALLAS 74264 [yd 36043-00001
 

mation tt: 2 2
ee

IN WITNESS WHEREOF, the parties hereto have executed thie Lease to be effective as

of the Effective Date,

Signed, Sealed and Delivered
in the presence off

ee ———

Name: <0 ft, “PAti hag

Wire

 

Name: PAG © pW GM Veayp

STATE OF _/ abl fe nla.
COUNTY OF _ Jan age

LGAs OG Oe

“LANDLORD”

AP on “ Z ey
Miya Hatem, Viale,
ALLEN ERNEST HOM, ‘as trustee of
the Allen Ernest Hom Trust, u/t/d

August 19, 1992,

Before me, eu Thi Wa, Notary Public, on this day personally appeared ALLEN
ERNEST HOM, as trustee of the Allen Ernest Hom Trust, u/t/d August 19, 1992, known to me
to be the person whose name is subscribed to the foregoing instrument and acknowledged to me
that he executed the same for the. purposes and consideration therein expressed.

Given under my hand and seal of office this .? i aay of January, 2006. |

YEN THI VY)
Comtnission @ tI7O095
Nalary Public - Califemia

ad Grange County ;

 

Puget
DALLAS 742641 v2. 56144-0006 1

[Lo ———

Notary Puble-trrand for the State of C4

A ug [9 aaog
Printed Name: yea) tay My

My Commission Expires:

 
CAS Give Oe CeO O12 RD Des

Signed, Sealed and Delivered
in the presence of

Seth

Name: Ceene A A‘en//

C — fit deat
e

Naw

STATE OF Venn SS te

COUNTY OF Tayideo>

es it

0 Tide, Widest

 

 

“TENANT”

SHONEY’S, LLC,
a Tennessee Emited liability company

By: TehF La WEI

Name: Ted 1s abesyna AA,
Title: ice ine sicleyil-

Oe wos Oo

Before me, Sudan TiaciOk lar Notary Public, on this day personally appeared
id _ ©. Rabernoann the yree griatder lof SHONEY’S, LLC, a Tennessee
limited Hability company, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same for the purposes and

consideration therein expressed.

Given under my hand and seal of office this 3 day of January, 2006.

My Commission teplras NOV. 24, 2007

Duge 25

DALLAS 7426412 54043-00001

duvestna Wena Naerroe’

Notary Public in and for the State of Zane Shee,

My Commission Expires: (OV 2) Y, 200 F
Printed Name: “isan Talero pete ots
 

OD heb bemed UT) tt eel
elect

EXHIBITS ATTACHED

Exhibit “A” - Land

Exhibit “B" ~ Intentionally Deleted

Exhibit “C” - Subordination, Non-Disturbance and Attornment Agreement
Exhibit “D” - Estoppel Certificate

Exhibit “i” — Memorandum af Lease

Rent Addendum

Pape 26 ‘
DALLAS 74264 iva 56043-0000!
CAS Oi Lele O12 dee Dale de MO Catt ec lesedes =

 

| Dangall) +? 26
steven

EXBIBIT “A”
Description of the Land
Unit #2355

Commencing at the Northeast corner of Section 24, Township 18 North, Range 8 West,
Washington County, Mississippi; thence South 01 degrees 30 minutes 45 seconds Bast 6.63 feal;
thence South 88 degress 29 minutes 15 seconds West 2647.06 feet parallel to and 50 feet South
of the centerline of U.S. Highway 82 to the Northeast corner of Sarullo Third Addition to the
City of Greenville, Washington County, Mississippi; theace South 00 degrees 44 minutes 45
seconds East 10.00 feet to the South right-of-way of said highway; thence North 88 degrees 29
minutes 15 seconds Bast 600.00 feet to the Point of Beginning of the tract herein described;
thence continue North §8 degrees 29 minutes 15 second East 195.00 feet; thence South 01
depress 30 minutes 45 second East 258.00 feet; thence South 88 degrees 29 minutes 15 seconds
West 195.00 feet: thence North 01 degrees 30 minutes 45 seconds West 258.00 feet to the Point
of Beginning, containing 1.155 acres, mare or less, and being located in the Northwest Quarter
of Section 24, Township 18 North, Range 8 West, Washingten County, Mississippi, according to
a Plat of Survey of said property dated February 22, 1985, by GB. Alexander, Jr, P.E., as
recorded in Deed of Trust Book 1556 at page 235 of the Washington County Land Records,

DALLAS 74264142 50043-00001
siamese

Case 31 0.cv20012 LeMPM_WP DP Doc tte Lbailecl:

EXHIBIT °C”
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

THIS SUBORDINATION NON-DISTURBANCE AND ATTORNMENT
AGREEMENT (hereinatter referred to as the “Agréeement”), made and entered into as of the

 

 

 

 

day of ; 200, by and AYLLOIUE

,a , whose address Ig

(hereinafter referred to as

the “Lender”), » a :
whose address is (hereinafter
referred to as the “Tenant”), and a , whose address is

 

 

(hereinafter referred to as the “Landlord”);
WITNESSETE:

WHEREAS, Lender is the holder of a morigage loan (hereinalter referred to as the
“Loan”) to Landlord, which Loan is secured by, inter alia, a [[ Commercial Mottgage/Deed of
Trust ]] and Security Agreement executed by Landlord in favor of Lender (hereinafter referred to
as the “Mortgage”, gticumbering Landlord's property: located ak

,in County,. (hereinafter referred

to ag the “Mortgagéd Premises”); and

WHEREAS, Landlord has leased all or some portion of the Morigaged Premises
(hereinafter referred to as the “Premuses”} to Tenant by Lease Agreement dated as of
, 20., as amended by dated
20. (hereinafier collectively referred to as the “Tease”); and

 

 

WHEREAS, Lender, in connection with the Loan, requires that the Lease and all of the
tights of Tenant thereunder be subordinated to the Mortgage and all of the rights of Lender
thereunder, subject to the terms of this Agreement; and

WHEREAS, Tenant desires to receive certain assurances that its possession of the
Premises will not be disturbed in the event of default and/or foreclosure under the Mortgage, and :
Lender is willing to grant certain assurances tpon the terms. and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
herein contaihed and intending to be legally bound, hereby agree as follows:

. 1. Subject to the terms of this Agreement, the Lease and all of the rights of Tenant
thereunder shall be and are hereby declared ‘to be and at all times hereafter shall be and remain

DALLAS4 742641 y2 36043-00004

 
 

QO 2 .
19 20 of 51 Radel. Q7

subject and subordinate in all respecis to the Mortgage and all of the rights of Lender thereunder,
Notwithstanding such subordination, Lender hereby agrees that, so long as no Default by Tenant
then exists under the Lease: (a) the Lease and the leasehold estate thereby created will not be
extinguished or terminated and the rights theremder of Tenant will not be disturbed, affected, or
impaired by the foreclosure of such Mortgage, delivery of a deed in lieu of foreclosure of such
Mortgage, or the exercise of other rights and remedies that the Mortgage provides; (b) Tenant
shall not be named or joined as a party defendant or otherwise in any proceeding for the
foreclosure of such. Mortgage or to enforce any rights under fhe Mortgage; (¢) all condemnation
awards and payments and all proceeds of insurance paid or payable with respect to the Premises
shall be applied and used in the manner set forth in tlie Lease; and (d) neither the Mortgage nor
any other security instrument executed in connection therewith shall be construed as subjecting
in any manner to the lien thereof any trade fixtures, business equipment, signs or other personal
property at any time supplied or installed by Tenant in or on the Premises, regardless of the
manner or mode of attachment thereof to the Premises, In the event that Lender succeeds to the
interest of Landiord under the Lease and/or title to the Premises, Tenant agrees to attorn to and to
recdgnize Lender (as mortgagee in possession or otherwise), or the purchaser at any foreclosure
sale, as Tenant’s landlord for the balance of the term of the Lease, in accordance with the terms
and provisions thereof, but subject, nevertheless, ta the provisions of this Agreement,
Accordingly, from and after such event, Lender and Tenant shall have the same remedies against
one another for the breach of an agreement contained in the Lease as Tenant and Landiord had
before Lender (or such other purchaser) succeeded to the interest of Landlord thereunder.

2. Lender hereby agrees with Tenant that, so long as Tenant and/or its permitted
guecessors aud assigns comply with all of the terms, provisions, agreements, covenants and.
obligations set forth in the Lease, Tenant’s possession of the Premises under the Lease shail not
be disturbed or interfered with by Lender,

3, Tenant hereby agrees that Lender, or any purchaser at a foreclosure sale, shall not
be (a) liable for any act or omissian of Landlord under the Lease, (b) swhject to any offsets or
defenses which Tenant may have at any time hereafter against Landlord, (c) bound by any rent
which Tenant may have paid to Landlord for more than the current month, and (d} bound by any
amendment or modification of the Lease made without Lender's prior written consent.

4. Tenant hereby agrees that, concurrently with Tenant's sending to Landlord any
written notice of default by Landiord required under the terms of the Lease, it shall send a copy
of such notice to Lender at the address set forth above, by certified mail, return receipt requested.
Tenant further agrees that with respect to my default of Landiord which would entitle Tenant to
cancel the Lease or offset or abate the rent payable thereunder, any provision of the Lease to the
contrary notwithstanding, no such cancellation or offset or abatemont of rent shal! be effective

unless Lender shall have received noticé in the form and manner required by thé provisions of

! this Paragraph and shall have failed, within the cure period during which Landlord may cure

soch default, if any, as set forth in the Lease, to cure such default or cause such default to be
cured,

DALLAS 742641 ¥2 36043-00001

pastrami
ho AS Pim rik QaeWalO1.2Je AP Mieke Dl A cudtk elidel.

 

ed Of 51 Panels 328

5, ‘Lender acknowledges that this Agreement has been requested by [Landlord]
{Tenant in connection with a loan by Tenant’s lender to Tenant which is securéd, inter alia, by a
leasehold mortgage or similar interest on Tenant’s interest in the Premises and as Tenant under
the Lease, and that Tenant’s lender is an intended third party beneficiary of this Agreement]

 

6. This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties hereto, or their réspective successors in interest. This
Agreement shall inure to the benefit of and be binding upon the parties hereto, and their
successors and assigns.

7. This Agreement shall be construed in accordance with the laws of the State where
the Premises are located.

8. This Apreement may be executed in two or more counterparts, each of which
shall be deemed an original, but al! of which shall constitute but one Agreement.

[Signatures on Next Pagel

DALLAS 74264 Ly2 56043-00004
 

Loa cod ttn 39.

The parties hereto have caused this Agreement to be duly executed as of the day and year

first above written.

LENDER:

 

 

By;
Name:
Title:

 

TENANT:

 

 

By:
Namie:
Title:

 

 

LANDLORD:

 

 

By:
Name:
Title:

 

 

 

(INSERT APPROPRIATE NOTARY BLOCK FOR EACH PARTY)

DALLASS 74264 ivi 36045-00001
 

[19 22 pf £1 ly #: AK
5 maeeliet

EXHIBIT “DY
ESTOPPEL CERTIFICATE
The undersigned with respect to the premises at

as more particularly described in Exhibit “A”
attached hereto and made a. patt hereof by this reference (the “Premises”), certifies and affirms
the following to ([¢*Tenant”)]] {[C‘Assignes”)]] [[(*Subtenant”)]]
({(“Landlord”)]] and to f[(“Mortgagee”)]| ([(Purchaser”)j]:

 

1, Tenant leases the Prenmvises from Landlord under that certain Lease Agreement
dated , attached hereto as Exhibit “A” and made a part hereof by this reference
{the “Lease”}.

2, Rent under the Lease has been paid through ,20_, No rent has
been paid more than thirty (30) days in advance, except as described in the preceding sentence,
The monthly base rental amountis $

 

 

3. ‘The term of the Lease ig through +4
period of __... years. Tenant has options to extend the Lease for _
years each, for a total term including all options through ag Set forth in the Lease.

4, Landlord holds $ as a security deposit pursuant to the Lease and any
amendments thereof.

5, ‘Tenant, to the best of the undersigned’s knowledge and belief without any
independent investigation, is not in default onder any terms of thé Lease.

a. Landlord, to the best of the undersigned’s knowledge and. belief without any
independent investigation, is not in default under any tems of the Lease.

7, The Lease is in full force and effect and there have been no modifications or

amendments except thosé which are included in the Lease attached as Exhibit “A”.

This Certificate may be relied upon by [[Purchaser|] [[Mortgagee]], who intends to
[[purchase the Premises [and the Lease from Landlord], and by any mortgage lender of
Purchaser] [[provide secured [loan] [lease] financing to [Landlord] [Tenant] [[Assignee, which
intends to assume and accept an assignment of the Lease ‘ftom Tenaat]] ‘{{Subterant, which

intends to sublease the Premises from Tenant]].

 

 

 

 

Dated this day of » 200
[(Landiord}] ({Tenant}}:
By:

Title:

 

DALLAS 742641 v2 56003-00001
 

 

EXEOBIT “A”

[fLease and any amendments]

DALLAS 74264Ev2 36043-0260 L
Casas corde CWeDO12 AAD AWD Doar Ht 1 il Oli el OG CLO. QF of 51 $2.0 etberLland
’ : F ZS ;

EXEUBIT “BR”

Form of Memorandum of Lease

THIS INSTRUMENT WAS PREPARED BY AND
AFTER RECORDATION RETURN TO:

RETURN BY: MAIL OO PICK UP ()
Shoney's Unit #2355

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE (the “Memorandum”) is made and entered into as
ofthe day of January, 2006, by and between Shoney's, LLC, a Tennessee limited liability
company (the “Tenant”), and 1a
(the “Landlord"’),

WITNESSETRH:

WHEREAS, pursuant to the Lease Agreement, dated as of January ___, 2006, (such
Lease Agreement, as it may be hereafter amended, modifled or supplemented, is herein referred.
to as the “Lease”), by and between Landlord and Tenant, Landlord has leased to Tenant, and
Tenant has rented and leased from Landlord, the property described therein, including, without
limitation, the following (the “Premises”): the real property or properties described more
patticularly in the legal description or descriptions attached hereto as Exhibit A and incorporated
herein by this reference (the “Property”), together with (i) all rights, privileges, easements,
servitudes, rights-of-way and appurtenances belonging or appurtenant to the Property (the
“Anpurtenant Interests”), and (11) all buildings, fixtures and other improvements now or hereafter
located on the Property and all right, title and interest of Landlord in and to any improvements
used in connection with or necessary for thé exercise of the Appurtenant Interests; and

WHEREAS, Landlord and Tenant wish to publish notice of the Lease with respect to the
Premises;

NOW, THEREFORE, the parties hereto agree as follows:

l. In consideration of the rent and other sums to be paid by Tenant and of the other
terms, covenants and conditions on Tenant’s part to be kept and performed pursuant to the Lease,
Landlord leases to Tenarit, and Tenant takes and leases from Landlord, the Premisés. The term
of the Lease with respect to the Premises commenced on January ___, 2006, and expires on
January _, 2026, unless extended or otherwise terminated as provided in the Lease.

DALLAS4 74264 1¥2 56044-0061
case. 2 OAC OO aedaal bllee el Ae dale Das Hed Eilod: O6/N6/10..26_ o£ ilaledisltehonl leo) + AQ

2, The Lease grants Tenant two (2) additional options to extend the term of the
Lease for consecutive periods of ten (10) years each, gach of which is deemed to be
automatically exercised by Tenant unless Tenant provides written notice to Landlord not less
than six (6) months prior to the then existing expiration date of the terth of the Lease of Tenant's
election not to extend the term of the Lease fot the next succeeding ten (10) year extension term,

3. The respective addresses of the parties hereto are:

Tenarit: Shoney’s, LLC
1717 Elm Hill Pike, Suite Be!
Nashville, Tennessee 37210
Attn: Real Estate

Landlord: Allen Emest Horn, as trustee
of the Allen Emmest Hom Trust, wt/d
August 19, 1992
1721 Lido Lane
Huntington Beach, California 92647

4, The terms and provisions of the Lease and this Memorandum shall ran with the
land for as Long as the Lease remains in effect and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns,

5, This Memorandum. is intended for recording purposes only, and does not modify,
supersede, diminish, add to or change any of the terms and conditions of the Lease in any
respect. The terms and conditions of the Lease shall control notwithstanding thatthe terms and
conditions of the Lease may be inconsistent or vary from those set forth in this Memorandum.

&. This Memorandum may be executed in multiple counterparts or copies, each of
which shall be deemed an original hereof for all purposes. One or more counterparts or copies of
this Memorandum may be executed by one of the parties hereto, and some different counterparts
or vopies executed by the other party hereto. Each counterpart or copy hereof executed by a
party hereto shall be binding upon the party executing the same even though the other party may
execute ane or more different counterparts or copies and all counterparts or copies bereof ao

‘executed shall constitute but one and the same instrument, Each party hereto (a “Signing
Party”), by execution of a counterpart or copy heren’, expressly authorizes and directs the other
party hereto to detach the signature pages and/or acknowledgment, attestation, witness, jurat or
similar pages thereto from the counterpart or copy hereof executed by such Signing Party and
affix the same to. another identical counterpart or copy hereof such that upon execution of
multiple counterparts or copies hereof by all parties hereto, there shall be one counterpart or copy
‘hereof to which ate attached signature pages containing signatures of all parties hereto, together
with any such acknowledgment, attestation, witness, jurat ar similar pages relating thereto,

DALILAS4 74264 v2. 56043-00001
 

ase Deane letanls Naber bclerrdeclmal A Fetal Ll cl Fea ae aorforemyesoch Eilad- O6/06/10,27 of 51 Dabo eddmbledd

SIGNATURE PAGE FOLLOWS

DALLAS 743641 y2. 36043-00001
CaS Bie nC veDO1L2 LAA PMP Doc tds.

 

119 22 of 514 Pagel) HH: AG

IN WITNESS WHIREOR, the parties have caused this Mentorandum io. be executed
by their duly authorized tepresentatives as of the day and date first above written.

 

 

 

 

 

 

 

 

 

“LANDLORD”
Signed, Sealed and Delivered
in the presence of: a
By;
Name:
Wame: Title:
(CORPORATE SBAL)

Namie:
STATE OF §

5
COUNTY OF §.

Before me, , Notary Public, on this day personally appeared.
1 of
a , known to me to be the person whose: name is
subscribed to the foreguing instrument and acknowledged to me that he executed the same for
the purposes and consideration therein expressed.

Given under my hand and seal of office this day of January, 2006.

 

 

Notary Public in and for the State of

My Cormnission Expires:
Printed Name:

 

DALLAS 74244 | v2 56043-0000)
CAS Binet QeCVe001271.VPM.RP Dc

   
 

 

 

 

 

 

 

 

“TENANT”
Sigued, Sealed and Delivered SHONEY’S, LLC,
in the-presence of a Tennessee limited lability company
By:
Namie:
Name: Title:
Narae:
STATE OF §
§
COUNTY OF §
Before me, , Notary Public, on this day personally appeared

of Shoney's, LLC, a Tennessee:
limited liability company, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same for the purposes and
consideration therein expressed.

 

Given under my hand and seal of office this day of January, 2006,

 

Notary Public in and for the State of

My Commission Expires:
Printed Name:

 

uy

DALLAS4 74264 1y2 56043-00001
CASS ied ICV-00121-MPVM PP Doct 1-1 Filed 06/06/19 40.0f,5,

Shoney’s Unit #2355

RENT ADDENDUM
to
LEASE AGREEMENT

THIS RENT ADDENDUM TO LEASE AGREEMENT (the “Rent Addendum”) dated as of
January _, 2006, by and between ALLEN ERNEST HOM, as trustee of the Allen Ernest Hom Trust,
uft/d August 19, 1992, as “Landlord”, and SHONEY’S, LLC, a Tenriessee limited liability campany, as
“Tenant”, for Shoney’s Unit #2355, is attached to and made a part of that certain Lease Agreement by and
between: Landlord and Tenant of even date herewith (the “Lease”). Notwithstanding any other provision
to the contrary which may be contained in said Lease, it is specifically agreed by and between .Landlord
and Tenarit as follows:

1, Definitions. Capitalized terms used in this Rent Addendum shall, unless otherwise
defined, have the meanings ascribed to them in the Lease.

2. Commencement of Rent. On the date hereof, Landlord and Tenant have entered into the
Lease pursuant to which Tenant leases from Landlord, and Landlord leases to Tenant, the Premises.
Payment of Annual Rent shall commence as of the Annual Rent Commencement Date, as set forth in the
Lease.

3. Amntinl Rent,
(a} Beginning on the Annual Rent Commencement Date, Tenant covenants and agrees

to pay to Landlord annual rent (“Annual Rent”), by monthly installments on the first day of each h month
during the Term, each in the following amounts:

 

Lense Years Atmual Rent Monthly Rent
1+5 $99,899.00 $8,524,92
6-19 $199,888.90 59,157.41
11-15 $120,877.79 $10,073.15
16-20 $132,965.56 311,080.46
21-25 $146,262.14 $12,188.51
26-30 $160,888.32 $13,407.36
31-35 $176,977.15 $14,748.10)
36-40 $194,674.86 $16,222.91

(b) Partial Months, If the date on which Annual Rent shall be first due and payable
shall fall on a day other than the first day of a calendar month, then the installment of Annual Rent for the
partial rental month shal! be prorated on a per diem basis for such partial meinth.

 

DALLAS4 T4264! v2 36043-90001

 
 

a, Late Charges, In the event any installment of Rent is not received by Landlerd within ten
(10) days after Tenant’s receipt of written notice fom Landlord that such installment lias not been
received on or before its respective due date, there shall be an automatic late charge dug to Landlord fom
Tenant in the amount of five percent (5%) of such delinquent installment of Rent, All such late charges
due hereunder shall be deemed additional rent, and are not penalties but rather are charges attributable to
administrative and collection costs arising out of such delinquency, In addition to such late charge, in the
avent Landlord does not receive Rent when due hereunder, interest at the rate of the maximum rate
allowable by law shall be due and payable with respect to such payment from the expiration of any
applicable prace period until Landlord recelves such Rent.

4. Payments of Rent. At Landiord’s written election, all Rent payments shall be made on
the first day of each month during the Term by electronic funds transfer to. Landlord to the account and in
accordance with the commercially reasonable procedures designated by Landlord, or'in such other manner
as Landlord or its successors or assigns, respectively, may from. time to time designate in writing.

&. No Abatement. Unless otherwise stated in the Lease, no abatement, offset, diminution or
reduction of (a) Rent, charges or other compensation, or (b) Tenant's other obligations under the Lease
shal! be allowed to Tenant or any persun claiming under Tenant, under any circumstances or for any
reason whatsoever,

7, Interest Charges. Notwithstanding any provision of the Lease or this Rent Addendum to
the contrary relating to the payment of interest, late fees or charges or similar costs, it is the intent of
Landlord and Tenant that Landlord shall not be entitled to receive, collect, reserve or apply, as interest,
any amount in excess of the maximum amount of interest permitted to be charged by applicable laws or
regulations, as amended or enacted from time to time. In the event the Lease or this Rent Addendum
requires a payment of interest that exceeds the maximum amount of interest perntitted to be charged under
applicable laws or regulations, such interest shall not be received, collected, charged or reserved until
such time as that interest, together with all other interest then payable, falls within the maxintum amount
of interest permitted to be charged under applicable laws or regulations. In the event Landlord receives
any such interest in excess of the maximum amouut of interest perntitted to be charged under applicable
laws or regulations, Landlord shall refund to Tenant the amount of such excess and, in such event,
Landlord shail not be subject to any penalties provided by any laws or regulations for contracting for,
charging, reserving, collecting or receiving interest in excess of the maxim amount af interest
pennitted to be charged under applicable laws or regulations.

Jnitialed for Identification:

Agi
By Landlord By Tenant

 

 

DALLASA T2641 360¢3-00001
 

4, Late Charges, In the event any installment of Rent.is not received by Landlord within ten
(10) days after Tenant’s receipt of written notice from Landlord that such installment has not been
received on ar before its respective due date, there shall be an automatic late charge due to Landlord from
‘Tenant in the amount of five percent (5%) of such. delinquent installment of Rent, All such late charges
due hereunder shall be deemed additional rent, and are not penalties but rather are charges attributatie to
administrative and collection costs arising out-of such delinquency. In addition to such tate charge, in the
event Landlord does not receive Rent when due hereunder, interest at the rate of the maximum rate
allowable by law shall be due and payable with respect to such payment from the expiration of any
applicable grace period until Landlord receives such Rent.

6. Payments of Rent. At Landlord's written election, all Rent payments shall be made on.
the first day of each month during ihe Term by electronic funds transfer to Landlord to the account and in
accordance with the commercially reasonable procédures designated by Landiord, or in such other manner
as Landlord or its successors or assigns, respectively, may from time to time designate in writiog.

6, No Abatement. Unless otherwise stated in the Lease, no abatement, offset, diminution or
reduction of (a) Rent, charges or other compensation, or (b) Tenant’s other obligations under the Lease
shall be allowed to Tenant or ary person claiming under Tenant, under any circumstances. or for any
reason whatsoever.

7, Interest Charats. Notwithstanding any provision of the Lease or this Rent Addendum to
the contrary relating to the payment of interest, late fees or charges or similar costs, it is thé intent of
Landlord and Tenant that Landlord shall not-be entitled to receive, collect, reserve or apply, as interest,
any amount in excess of the maximum amount of interest permitted to be charged by applicable laws or
regulations, as arnended or enacted from time to time, In the event the Lease or this Rent Addendum
requires a payment of interest that exceeds the maximum amount of interest permitted to be charged under
applicable laws or regulations, such interest shall not be received, collected, charged or reserved until
auch time as that interest, together with all other interest then payable, falls within the maximum amount
of interest permitted to be charged under applicable laws ar regulations. In the event Landlord receives
any such interest in excess of the maximum amount of interest permitted to be charged under applicable
laws or regulations, Landlord shall refund to Tenant the amount of such excess and, in such event,
Landlord shall not be subject to any penalties provided by any laws or regtilations for contracting for,
charging, reserving, collecting or receiving interest in excess of the maximnim amount of interest
permitted to be charged under applicable laws or regulations.

. ARK

By Landlord By Tenant

Initialed for Identification:

DALLAS 74264 (v2 56043-00001
Case: 312 CVwANN1T2 LA DPMLPP Doc #:

 

Bb OL eat ed Gyo lect santo
r ‘e :

Shoney’s Unit #2355

RENT ADDENDUM
to
LEASE AGREEMENT

THIS RENT ADDENDUM TO LEASE AGREEMENT (the “Rent Addendum”) dated as of
January __, 2006, by and between ALLEN ERNEST HOM, as trustee of the Allen Extiest Hom Trust,
w*/d August 19, 1992, as “Landlord”, and SHONEY'S, LLC, a Tennessee limited liability company, as
“Tenant”, for Soney’s Unit #2355, is attached to and made a part of that certain Lease Agreement by and
between Landlord and Tenant of even date herewith (the “Lease”). Notwithstanding any other provision
to the contrary which may be contained in said Lease, it is specifically agreed by and between Landlord
and Tenant as follows:

1, Definitions. Capitalized terms used in this Rent Addsidum suall, unless otherwise
defined, have the meanings ascribed to them in the Lease.

2, Commencement of Rent. On the date hereof, Landlord and Tenant have enteted into the
Lease pursuant to which Tenant leases from Landlord, and Landlord leases to Tenant, the Premises.
Payment of Annual Rent shall commence as of the Annual Rent Commencement Date, as set forth in the
Lease,

3, Annual Rent.

ta) Beginning on the Annual Rent Commencement Date, Tenant covenants and agtess
io pay to Landlord. annual rent (“Annual Rent”), by monthly installments on the first day of each month
during the Term, each in the folowing amounts:

Lease Years Annunl Rent Monthly Rent
1-5 $99,899.00 8,924.92
6-19 $109,888,90 $9,157.41
11-15 $120,877.79 $10,073.15
16-20 $132,965.56 $11,086.46
21-25 $146,262.11 $12,188,531
26-30 $140,888.32 $43,407.36
41-345 $176,977.15 $14,748.10
46-40 $194,674, 86 $16,222.91

(b) Partial Months, If the date on which Annual Rent shall be first due and payable
shall fall on a day other than the first day of a calendar month, then the installment-of Annual Rent for the
partial rental month shall be prorated on a per diem basis for such partial month,

BALLASS 74264 1vd 96043-00001
CASO Binds Male Wal eee dae Al Leelee tnd eudebria

 

de Ankh Leuk E arte POCO aI

4, Late Charges, In the event any instalment of Rent is not received by Landlord within fan.
(10) days after Tenant's receipt of written notice from Landlord that such installment has not been
received on or before its respective due date, there shall be an automatic late charge due to Landlord from.
Tenant in the amount of five percent (5%) of such delinquent installment of Rent. All such late charges
duc-hereunder shall be deemed additional rent, and ara not penalties but rather are charges attributable to
administrative and collection costs arising out of such delinquency. Jn addition to such late charge, in the
evert Landlord dogs not receive Rent when due hereunder, interest at the rate of the maximum rate
allowable by law shall be due and payable with respect to such payment from the expiration of any
applicable grace period unti] Landlord receives such Rent.

5, Payments of Rent. At Landlord’s writtexi election, all Rent payments shall be made on
the first day of each month during the Term by electronic funds transfer to Landlord to the account and in
accordance with the commercially reasonable procedures designated by Landlord, or in such other manner
ag Landlord or {is successors or assigns, respectively, mny from time to time designate in writing.

&. No Abatement. Unlegs otherwise stated in the Lease, no abatement, offset, diminution or
reduction of (a) Rent, charges or other compensation, or (b) Tenant’s other obligations under the Lease
shall be allowed to Tenant or any person claiming under Tenant, under any circtuastances or for any
reason whatsaever,

7. Interest Charges, Notwithstanding any provision of the Lease or this Rent Addendum to
the contrary relating to ihe payment of interest, late fees or charges or similar costs, it is the intent of
Landlord and Tenant that Landlord shall not be entitled to receive, collect, reserve or apply, as interest,
any dmount in excess of the maximum amtount of interest permitted to be charged by applicable laws or
regulations, as amended or enacted from time to time. ‘fn the event the Lease or this Rent Addendum
requires a payment of interest that exceeds the maximum amount of interest permitted to be charged under
applicable laws or regulations, such interest shall not be received, collected, charged or reserved until
guch time as that interest, together with all other interest then payable, falls within the maximum aniount
of interest permitted to be charged under applicable laws or regulations, ‘In the event Landlord receives
any such interest in excess of the maximum amount of interest permitted to be charged under applicable
laws or regulations, Landlord shall refund to Tenant the amount of such excess and, in such event,
Landlord shall not be subject to any penalties provided by any laws or regulations for contracting for,
charging, reserving, collecting. or receiving interest in excess of the maximium amount ‘of interest
permitted to be charged under applicable laws or regulations.

(nitialed for Identification:

AGH

By Landlord | By Tenant ]

 

DALLAS 74264 [v2 36043-0010!
CAS Bie di eC n OC ide 2d AAD AFI, 0G

 

 

4, Late Charges, In the event any installment of Rent is not received by Landlord within ten
(10) days after Tenant's receipt of written notice from Landlord that. such installment has wot been
recejved on or before its respective due date, there shall be an automatic late charge due to Landlord from
Tenant in the amount of five percent (5%) of such delinquent installment of Rent. All such late charges
due hereunder shall be deemed additional rent, and are not penalties but rather are charges attributable to
administrative and collection costs arising out of such delinquency, In addition to such late charge, in the
event Landlord does not receive Rent when due hereunder, interest at the rate of the maximum rate
allowable by law shall be due and payable ‘with respect-to such payment from the expiration of any
applicable grace period until Landlord receives such Rent.

5. Payments of Rent. At Landlord’s written election, all Rent payments shall be made on
the first day of each month during the Term by electronic funds transfer to Landlord to the account and in
accordance with the commercially reasonable procedures designated by Landlord, or in such other manner
as Landlord or its successors or assigns, respectively, may from time to time desipnate in writing.

a. No Abatement, Unless otherwise stated in the Lease, no abatement, offset, diminution or
reduction of (a) Rent, charges or other compensation, or (b) Tonant’s other obligations wider the Lease
shall be allowed to Tenant cr any person claiming under Tenant, under any circumstanses or for any
reason whatsoever.

7. \ntorest Charges. Notwithstanding any provision of the Lease or this Rent Addendum to
the contrary relating to the payment of interest, late fees or charges or similar costs, it is the intent of
Landlord and Tenant that Landlord shall not be entitled to receive, collect, reserve or apply, as interest,
any amount in excess of the maximum amount of interest permitted to be charged by applicable Laws or
regulations, as amended or enacted from time to time, In the event the Lease or this Rent Addendum
reqjuires a payment of interest that exceeds the maximum amount of interest permitted to be charged under
applicable laws or regulations, such interest. shall not be received, collected, charged or reserved until
sich time as that interest, together with all other interest then payable, falls within the maximam amount
of interest permitted to be charged under applicable laws or regulations. In the event Landlord recelves
any such interest in excess of the maximum amount of interest permitted to be. charged under applicable
laws ot regulations, Landlord shall refund to Tenant the amount of such excess and, in such event,
Landlord shall not be subject ta any penalties provided by any laws or regulations for contracting for,
charging, reserving, collecting or receiving interest in excess of the maximum amount of interest
permitted to be charged under applicable Laws or regulations.

TRC

By Landlord | By Tenant

Tnitinled for Identification:

DAL LASS 74264] v2 56043-00061
 

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE (the “Memorandum” is made and entered into as
of the 7% day of January, 2006, by anc between. SHONEY’S, LLC, a Tennessee limited
liability company (the “Tenant”), and ALLEN ERNEST HOM, as trustee of the Allen Ernest
Hom Trust, u/t/d August 19, 1992 (the “Landlord”}. -

WITNESSETH:

WHEREAS, pursuant to the Lease Agreement, dated. as of January Z& , 2006, (such
Lease Agreement, as it may be hereafter amended, modified or supplemented, is herein réferred
to ag the “Lease”), by and between Landiord'and Tenant, Landlord has leased to Tenant, and
Tenant has rented and leased from Landlord, the property described therein, including, without
limitation, the following (the “Premises”): the real property or properties described more
particularly in the legal desotiption or descriptions attached hereto as Exhibit.A and incorporated
verein by this reference {the “Property”), together with (i) all rights, privileges, easements,
servitudes, rights-of-way and appurtenances belonging or appurtenant to the Property (the
“Appurtenant Interests”), and (ii) all buildings, fixtures and other improvements now or hereafter
located on. the Property and all right, title and interest of Landlord in and to any improvements
used in connection with or necessary for the exercise of the Appurtenant Interests, and

 

WHEREAS, Landlord and Tenant wish to publish notice of the Lease with respect to the
Premises;

NOW, THEREFORE, the parties hereto agree as follows:

In consideration of the rent and otber sums to be paid by Tenant and of the other terms,
covenants and conditions on Tenant’s part to be kept and performed pursuant to the Lease,
Landlord leases to Tenant, and Tenant takes and leases from Landlord, the Premises. The term
of the Lease with respect to the Premises commenced on January 2%, 2006, and expires on
January 3\ , 2026, unless extended ot otherwise terminated as provided in the Lease,

‘The Lease grants Tenant two (2) additional options to extend the term of the Lease for
consecutive periods of ten (10) years each, each of which is deemed to be automatically
exercised by Tenant unless Tenant provides written notice to Landlord not legs than six (6)

Store Na. 2355

DALLAS 754972v 4 56043-00035
 

fe O AcLtos. al Pagel) Ht: EA

months prior to the then existing expiration date of the term of the Lease of Tenant's elaction not
to extend the term of the Lease for the next succeeding ten (10) year extension term.

a

The respective addresses of the parties hereto are:

Tenant: Shoney’s, LLC
1717 Elm Hill Pike, Suite B-2
Nashville, Tennesses 37210
Attm Real Estate

Landlord: Allen Ernest Hom, ag trustee ;
of the Allen Ernest Hom Trust, u/t/d
August 19, 1992
1721 Lido Lane
Huntington Beach, California 92647

The terms and provisions of the Lease and this Memoranduin shall. run with the land for
as long as the Lease remains in effect and shail be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.

This Memorandum is intended for recording purposes only, and does not modify,
supersede, diminish, add to or change any of the terms and conditions of the Lease in any
respect, The terms and conditions of the Lease shall control notwithstanding that the terms and
conditions of the Lease may be inconsistent.or vary from those set forth in this Mentorandum.

This Memorandum may be executed in multiple counterparts or copies, each of whiclt
shall be deemed an original hereof for all purposes, One or more counterparts or sopies of this:
Meniorandum may be executed by one of the parties hereto, and some different counterparts or
copies executed by the other party hereto. Each counterpart or copy hereof executed by a party
hereto shall be binding upon the party executing the same even though the other party may
execute one or more different counterparts or copies and all counterparts or copies hereof so
executed shall constitute but one and the same instrument. Hach party hereto (a “Sipning
Party”), hy execution of a counterpart or copy hereof, expressly authorizes and direots the other
party hereto to detach the signatuze pages and/or acknowledgment, attestation, witness, jurat or
‘similar pages thereto from the counterpart or copy hereof executed by such Signing Party and
affix the same to another identical counterpart or copy hereof such that upon execution of
multiple counterparts or copies hereof by all parties hereto, there shall be one cowiterpart-or copy
hereof to which are attached signature pages containing sijmatures of all parties hereto, together
with any such acknowledgment, attestation, witness, jurat or similar pages relating thereto.

(SIGNATURE PAGES FOLLOW]

Store No, 2355

DALLAS# 754972 1 35043-00013
 

10.49 0554 Raced ete.
ws

The parties hereto have caused this Memorandum to be duly executed as of the day and

 

year first above written.
TENANT:
SHONEY’S, LLC,
a Tennessee limited liability company
‘By:
Name: Ted Habermann
Title: Vice President
STATE OF TENNESSEE = 4
§
COUNTY OF DAVIDSON $ §

Personally appeared before me, the undersigned authority in and for the said county and
state, on this <2 day of January, 2006, within my jurisdiction, the within named Ted
Habermann, who acknowledged to me that he is Vice President of SHONEY’S, LLC, a
Tenriessee limited liability company, and that for and on behalf of SHONEY’S, LLC, and as the
act and deed of SHONEY’S, LLC, he executed the above and foregoing instrument, after first
having been duly authorized by said limited lability company so to do.

 

qyeehiny fh me , ,
NEON, _xluvoan uate Meersctary Public:
3 wees fy ty (signature of Notary Public)

S32" NOTARY

9 Gee ,
zs PUBLIC 378 My Commission Expires: Vov- 84, BOO"
sf ip fs

40% Lance {ses

‘hate, wes

WESG i AS ADDITIONAL SIGNATURE PAGE FOLLOWS
aeN COUN Ww [AD. NAL SIG GE k VS]

erty

My Commission Expires NOV, 24, 2007

Store No, 2353
DALLAS 754972v 1 56043-00015
Gases 2-1 0.012.001217 MADPMADOD Doc + 1.1 Filed: O6/C

STATE OF Coad focnin §
3

COUNTY OF Gran pe §

 

1 Manali +: 56
eS

LANDLORD:

ALLEN ERNEST HOM, as trustee of the

Allen Ernest Hom Trust, u/t/d August 19,
L992

Personally appeared before me, the undersigned authority in and for the said county and
state, on this 24 day of January, 2006, within my jurisdiction, the within named ALLEN
ERNEST HOM, as trustee of the Allen Emest Hom Trust, u/i/d August 19, 1992 who
acknowledged to me that he is the trustee of the Allou Ernest Hom Trust, wi/d Aijgust 19, 1992,
and that for and on behalf of such trust, and as the act and deed of such trust, he executed the
above and foregoing instrument, after first having been duly authorized by said trust so to do.

  

   

YEN THIVU

 

      

~ Orange County
me" Wy Comm, Expires,

DALLAS4 75497241 F600] -00015

Commission & 1370885
Notary Public - Califernta

blew2d. {—_—~ , Natary Public

Gibnaturgof Notary Public)
My Commission Expires; tug [4 2006

Stare No, 2355
CAS ie DeeL ele Wal Noid Prdom ION Melee Foal. Sattar yada i

 

INDEXING INSTRUCTIONS:
The Property described in this instrument should be indexed.as; Section 24, Towaship 18 North,
Range 8 West, Greenville, Washington County, Mississippi.

THES INSTRUMENT PREPARED BY AND TO BE RETURNED TO:
. Ben Browder, Esq., Jenkens & Gilchrist, P.C.,
1445 Ross Avenue, Sulte 3700, Dallas, Tex as 73202, (214) 855-4500

Stare No. 2355

DALLAS 73407 2v | 56003-00015
Case3.19-cyv-00

EXHIBIT A

Legal Deseviption

Commencing. at the Northeast corner of Section 24, Township 18 North, Range 8 West,
Washington County, Mississippi; thence South 01 degrees 30 minutes 45 seconds Bast 6.65 feet;
thence South 88 degrees 29 mimttes 15 seconds West 2647.06 feat parallel to'and 50 feet South
of the centerline of U.S. Highway 82 to the Northeast comer of Sarulla Third Addition to the
City of Greenville, Washington County, Mississippi; thence South 00 degrees 44 minutes 43
seconds East 10.00 feet to the South right-of-way of said highway; thence North 88 degrees 29
minutes 15 seconds East 600.00 feet to the Point of Beginning of the tract herein described;
thence continue North 88 degrees 29 minutes 14 second Bast 195.00 fect; thence South 01
degrees 30 minutes 45 second East 258.00 feet; thence South 88 degrees 29 minutes {5 seconds
West 195.00 feet; thence North 01 degrees 30 minutes 45 seconds. West 258,00 feet to the Point
of Beginning, containing 1.155 acres, more or less, and being located in the Northwest Quarter
of Seatinn 24, Township 18 North, Range 8 West, Washingtoa County, Mississippi, according to
a Plat of Survey of said property dated February 22, 1985, by G.E. Alexander, Jz, P.., as
recorded ti Deed of Trust Book 1556 at page 235 of the Washington County Land Records.

Store No, 2355

DALLAS 7H972y | 55043-00091 3

 
